Exhibit 10.7

 

THIRD AMENDMENT AND RESTATEMENT dated as of November 4, 2005 (this “Amendment”),
to the CREDIT AGREEMENT dated as of August 20, 2004, as amended by the First
Amendment dated as of May 4, 2005 and the Second Amendment and Waiver dated as
of August 8, 2005 (as further amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among BLOCKBUSTER INC. (the “Borrower”),
the lenders from time to time party thereto (the “Lenders”), and JPMORGAN CHASE
BANK, N.A., as Administrative and Collateral Agent for such Lenders (in such
capacities, the “Administrative Agent”).

 

WHEREAS the Borrower and the Required Lenders have agreed, on the terms and
subject to the conditions set forth herein, to amend the Credit Agreement, amend
a provision of the Second Amendment and provide a consent under the Credit
Agreement, all as set forth herein.

 

NOW, THEREFORE, in consideration of the above premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

SECTION 2. Amendment and Restatement of Credit Agreement. Effective as of the
Third Amendment Effective Date (as defined below), the Credit Agreement is
hereby amended by restating the Credit Agreement in the form of the Amended and
Restated Credit Agreement attached as Exhibit A hereto (it being understood that
all schedules and exhibits to the Credit Agreement, in the forms thereof
immediately prior to the Third Amendment Effective Date, shall continue to
constitute schedules and exhibits to the Credit Agreement (as amended hereby),
in the forms thereof immediately prior to the Third Amendment Effective Date).

 

SECTION 3. Amendment to the Second Amendment; Consent under the Credit
Agreement. Effective as of the first date that both the conditions set forth in
Sections 5(a) and 5(f) are satisfied and the Initial Amendment Fee (as defined
below) has been paid in accordance with Section 6, (a) Section 3(c)(v)(y) of the
Second Amendment is amended by replacing the reference to “November 15, 2005”
with a reference to “January 31, 2006” and (b) the Lenders consent to the sale
or transfer of the Equity Interests in that certain Person specified in the
letter from the Borrower addressed to the Administrative Agent dated as of the
date hereof (it being understood that such sale or transfer will be deemed made
pursuant to Section 6.05(d)).



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that as of the date hereof
and after giving effect hereto:

 

(a) this Amendment has been duly authorized, executed and delivered by it, and
each of this Amendment and the Credit Agreement (as amended hereby) constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms;

 

(b) no Default or Event of Default has occurred and is continuing; and

 

(c) all representations and warranties of the Borrower contained in the Credit
Agreement (as amended hereby) are true and correct in all material respects as
of the date hereof (except with respect to representations and warranties
expressly made only as of an earlier date, which representations were true and
correct in all material respects as of such earlier date).

 

SECTION 5. Effectiveness. Except with respect to Section 3, this Amendment shall
become effective as of the first date on or before November 20, 2005 (the “Third
Amendment Effective Date”) on which:

 

(a) the Administrative Agent shall have received counterparts hereof duly
executed and delivered by the Borrower and the Required Lenders.

 

(b) the Administrative Agent shall have received evidence reasonably
satisfactory to it that, on or prior to November 20, 2005, the Borrower
consummated either (i) the issuance and sale of shares of the Borrower’s common
stock or convertible preferred stock or (ii) other equity arrangements
satisfactory to the Required Lenders, in either case for gross cash proceeds to
the Borrower of at least $100,000,000 and on terms reasonably satisfactory to
the Administrative Agent.

 

(c) the Administrative Agent shall have received such favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Third
Amendment Effective Date) of Vinson & Elkins L.L.P., counsel for the Borrower,
and of Edward B. Stead, General Counsel of the Borrower, as it shall reasonably
request relating to this Amendment, the Loan Parties and the transactions
contemplated hereby, all in form and substance reasonably satisfactory to the
Administrative Agent. The Borrower hereby requests such counsel to deliver such
opinions.

 

(d) the Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of this Amendment and the transactions contemplated hereby and any other legal
matters relating to the Loan Parties, the Loan Documents or the transactions
contemplated hereby, all in form and substance reasonably satisfactory to the
Administrative Agent;



--------------------------------------------------------------------------------

(e) (i) the Collateral and Guarantee Requirement (as such term is amended
hereby) shall have been satisfied (other than with respect to the Account
Control Agreements in respect of the Deposit and Securities Accounts), (ii) the
Administrative Agent shall have received a completed Perfection Certificate
dated the Third Amendment Effective Date and signed by an executive officer or
Financial Officer of the Borrower, together with all attachments contemplated
thereby and (iii) the Collateral Agent, for the ratable benefit of the Lenders,
shall have a fully perfected first priority Lien on, and security interest in,
all Collateral (other than Collateral consisting of Deposit and Securities
Accounts) subject only to Permitted Encumbrances;

 

(f) the Administrative Agent shall have received payment of all reasonable fees
and out-of-pocket expenses, to the extent invoiced, to be paid or reimbursed to
it by the Borrower pursuant to the Credit Agreement, including those referred to
in Section 8 hereof; and

 

(g) the Borrower shall have paid to the Administrative Agent in immediately
available funds, for the account of each of the Lenders entitled thereto, the
Amendment Fee referred to in Section 6 hereof.

 

SECTION 6. Amendment Fee. The Borrower agrees to pay to the Administrative
Agent, in immediately available funds and for the account of each Lender that
delivers (including by facsimile transmission) an executed counterpart of this
Amendment to the Administrative Agent or its counsel prior to 5:00 p.m., New
York City time, on November 4, 2005, (a) not later than November 7, 2005 and
subject to the receipt of executed counterparts of this Amendment from the
Required Lenders, an amendment fee (the “Initial Amendment Fee”) in an amount
equal to 0.125% of the sum of such Lender’s outstanding Term Loans and Revolving
Commitments as of November 4, 2005 and (b) not later than the Third Amendment
Effective Date and subject to the effectiveness of this Amendment pursuant to
Section 5, an amendment fee (the “Supplemental Amendment Fee” and, together with
the Initial Amendment Fee, the “Amendment Fee”) in an additional amount equal to
0.125% of the sum of such Lender’s outstanding Term Loans and Revolving
Commitments as of November 4, 2005.

 

SECTION 7. No Other Amendments; Confirmation; Effect on Second Amendment. Except
as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of, or otherwise affect the rights
and remedies of the Lenders or the Administrative Agent under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle any Loan Party to any
further consent to, or a waiver, amendment,



--------------------------------------------------------------------------------

modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. The definition of the term
“Applicable Margin” in Section 1.01 of the Credit Agreement (as amended hereby)
shall apply and be effective for the period beginning on and including the Third
Amendment Effective Date, and the definition of the term “Applicable Margin” in
Section 1.01 of the Credit Agreement (exclusive of any amendment hereby) shall
apply and be effective for the period ending on (but not including) the Third
Amendment Effective Date. On and after the Third Amendment Effective Date, any
reference to the Credit Agreement contained in the Loan Documents shall mean the
Credit Agreement as amended hereby. This Amendment shall constitute a “Loan
Document” for all purposes under the Credit Agreement and the other Loan
Documents. On the Third Amendment Effective Date, the provisions set forth in
Section 3 of the Second Amendment shall cease to be effective with respect to
all periods on and after the Third Amendment Effective Date.

 

SECTION 8. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent.

 

SECTION 9. Governing Law; Counterparts. (a) This Amendment and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

 

(b) This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument. This
Amendment may be delivered by facsimile transmission of the relevant executed
signature pages hereof.

 

SECTION 10. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their authorized officers as of the date first above written.

 

BLOCKBUSTER INC., by  

/s/ Mary Bell

--------------------------------------------------------------------------------

Name:   Mary Bell Title:  

Senior Vice President, Investor

Relations and Corporate Treasurer

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

By  

/s/ Marina S. Flindell

--------------------------------------------------------------------------------

Name:   Marina S. Flindell Title:   Vice President



--------------------------------------------------------------------------------

Signature page to

the Third Amendment and Restatement

to the Blockbuster Inc. Credit Agreement

dated as of August 20, 2004

 

To approve the Third Amendment and Restatement:

 

Name of Institution,

 

*

--------------------------------------------------------------------------------

by  

 

--------------------------------------------------------------------------------

Name:     Title:    

*  The Amendment was approved by the Required Lenders for the Credit Agreement.

 

 



--------------------------------------------------------------------------------

EXHIBIT A

 

Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of

 

August 20, 2004,

 

as Amended and Restated as of November 5, 2005

and effective as of the Third Amendment Effective Date,

 

among

 

BLOCKBUSTER INC.

 

The Lenders Party Hereto,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

 

CITICORP NORTH AMERICA, INC.,

as Syndication Agent

 

CREDIT SUISSE FIRST BOSTON,

as Documentation Agent

 

and

 

THE BANK OF NEW YORK and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.

and CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I Definitions SECTION 1.01.    Defined Terms    1 SECTION 1.02.   
Classification of Loans and Borrowings    35 SECTION 1.03.    Terms Generally   
35 SECTION 1.04.    Accounting Terms; GAAP    35 ARTICLE II The Credits SECTION
2.01.    Commitments    36 SECTION 2.02.    Loans and Borrowings    36 SECTION
2.03.    Requests for Borrowings    37 SECTION 2.04.    Competitive Bid
Procedure    38 SECTION 2.05.    Swingline Loans    40 SECTION 2.06.    Letters
of Credit    42 SECTION 2.07.    Funding of Borrowings    47 SECTION 2.08.   
Interest Elections    48 SECTION 2.09.    Termination and Reduction of
Commitments; Reduction of Viacom Reserve Amount    49 SECTION 2.10.   
Repayment of Loans; Evidence of Debt    51 SECTION 2.11.    Amortization of Term
Loans    53



--------------------------------------------------------------------------------

SECTION 2.12.    Prepayment of Loans    54 SECTION 2.13.    Fees    56 SECTION
2.14.    Interest    57 SECTION 2.15.    Alternate Rate of Interest    58
SECTION 2.16.    Increased Costs    59 SECTION 2.17.    Break Funding Payments
   60 SECTION 2.18.    Taxes    61 SECTION 2.19.    Payments Generally; Pro Rata
Treatment; Sharing of Set-offs    62 SECTION 2.20.    Mitigation Obligations;
Replacement of Lenders    64 ARTICLE III Representations and Warranties SECTION
3.01.    Organization; Powers    65 SECTION 3.02.    Authorization;
Enforceability    65 SECTION 3.03.    Governmental Approvals; No Conflicts    66
SECTION 3.04.    Financial Condition; No Material Adverse Change    66 SECTION
3.05.    Properties    67 SECTION 3.06.    Litigation and Environmental Matters
   67 SECTION 3.07.    Compliance with Laws and Agreements    67 SECTION 3.08.
   Investment and Holding Company Status    67 SECTION 3.09.    Taxes    68



--------------------------------------------------------------------------------

SECTION 3.10.    ERISA    68 SECTION 3.11.    Disclosure    68 SECTION 3.12.   
Subsidiaries    68 SECTION 3.13.    Insurance    69 SECTION 3.14.    Labor
Matters    69 SECTION 3.15.    Solvency    69 SECTION 3.16.    Senior
Indebtedness    69 SECTION 3.17.    Franchises    69 SECTION 3.18.    Security
Interests    69 SECTION 3.19.    Use of Proceeds    71 SECTION 3.20.    Federal
Reserve Regulation    71 ARTICLE IV Conditions SECTION 4.01.    Effective Date
   72 SECTION 4.02.    Each Credit Event    73 ARTICLE V Affirmative Covenants
SECTION 5.01.    Financial Statements and Other Information    74 SECTION 5.02.
   Notices of Material Events    78 SECTION 5.03.    Information Regarding
Collateral    78 SECTION 5.04.    Existence; Conduct of Business    79



--------------------------------------------------------------------------------

SECTION 5.05.    Payment of Obligations    79 SECTION 5.06.    Maintenance of
Properties    79 SECTION 5.07.    Insurance    79 SECTION 5.08.    Books and
Records; Inspection and Audit Rights    79 SECTION 5.09.    Compliance with Laws
   80 SECTION 5.10.    Use of Proceeds and Letters of Credit    80 SECTION 5.11.
   Additional Subsidiaries    80 SECTION 5.12.    Further Assurances    80
SECTION 5.13.    Cash Management System    81 SECTION 5.14.    Use of Proceeds
of Certain Equity Interests    82 SECTION 5.15.    Perfection of Deposit and
Securities Accounts    82 ARTICLE VI Negative Covenants SECTION 6.01.   
Indebtedness; Certain Equity Securities    82 SECTION 6.02.    Liens    84
SECTION 6.03.    Fundamental Changes    85 SECTION 6.04.    Investments, Loans,
Advances, Guarantees and Acquisitions    86 SECTION 6.05.    Asset Sales    87
SECTION 6.06.    Sale and Leaseback Transactions    88 SECTION 6.07.    Hedging
Agreements    88



--------------------------------------------------------------------------------

SECTION 6.08.    Restricted Payments; Certain Payments of Indebtedness    88
SECTION 6.09.    Transactions with Affiliates    89 SECTION 6.10.    Restrictive
Agreements    89 SECTION 6.11.    Amendment of Material Documents    90 SECTION
6.12.    Fixed Charge Coverage Ratio    90 SECTION 6.13.    Leverage Ratio    90
SECTION 6.14.    Capital Expenditures    91 SECTION 6.15.    Consolidated EBITDA
   91 SECTION 6.16.    Deposit and Securities Accounts    91 ARTICLE VII Events
of Default ARTICLE VIII The Administrative Agent ARTICLE IX Miscellaneous
SECTION 9.01.    Notices    97 SECTION 9.02.    Waivers; Amendments    97
SECTION 9.03.    Expenses; Indemnity; Damage Waiver    99 SECTION 9.04.   
Successors and Assigns    100 SECTION 9.05.    Survival    104 SECTION 9.06.   
Counterparts; Integration; Effectiveness    104



--------------------------------------------------------------------------------

SECTION 9.07.    Severability    104 SECTION 9.08.    Right of Setoff    105
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process   
105 SECTION 9.10.    WAIVER OF JURY TRIAL    106 SECTION 9.11.    Headings   
106 SECTION 9.12.    Confidentiality    106 SECTION 9.13.    Interest Rate
Limitation    106 SECTION 9.14.    Patriot Act    107

 

SCHEDULES:

 

Schedule 2.01 — Commitments

Schedule 2.06 — Existing Letters of Credit

Schedule 3.12 — Subsidiaries

Schedule 3.13 — Insurance

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.10 — Existing Restrictive Agreements

 

EXHIBITS:

 

Exhibit A   — Form of Assignment and Acceptance Exhibit B-1  

— Form of Opinion of Vinson & Elkins L.L.P.

Exhibit B-2  

— Form of Opinion of Edward B. Stead

Exhibit C  

— Form of Viacom L/C

Exhibit D  

— Form of Collateral Agreement

Exhibit E  

— Form of Borrowing Request

Exhibit F  

— Form of Competitive Bid Request

Exhibit G  

— Form of Competitive Bid

Exhibit H  

— Form of Interest Election Request

Exhibit I  

— Form of Certificate of Effectiveness

Exhibit J  

— Form of Affiliate Subordination Agreement



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of August 20, 2004, as amended and restated as of
November 5, 2005, among BLOCKBUSTER INC., the LENDERS party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent and Collateral Agent, CITICORP NORTH
AMERICA, INC., as Syndication Agent, and CREDIT SUISSE FIRST BOSTON, acting
through its Cayman Islands branch, as Documentation Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Account Control Agreement” means an account control agreement, in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower,
duly executed and delivered by (a) the applicable Loan Party and (b) the
relevant depositary bank or securities intermediary.

 

“Additional Margin” means, for any day with respect to any Loan, the applicable
rate per annum set forth below based upon the Gross Leverage Ratio as of the
most recent determination date.



--------------------------------------------------------------------------------

Gross Leverage Ratio:

--------------------------------------------------------------------------------

   Additional
Margin


--------------------------------------------------------------------------------

 

Category 1

Greater than or equal to 4.00 to 1.00

   0.50 %

Category 2

Greater than or equal to 3.00 to 1.00

but less than 4.00 to 1.00

   0.25 %

Category 3

 

Less than 3.00 to 1.00

   0.00 %

 

For purposes of the foregoing, (i) the Gross Leverage Ratio shall be determined
as of the end of each fiscal quarter of the Borrower’s fiscal year based upon
the Borrower’s consolidated financial statements delivered pursuant to
Section 5.01(a) or (b) and (ii) each change in the Additional Margin resulting
from a change in the Gross Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such consolidated financial statements accompanied by the compliance certificate
required by Section 5.01(c) indicating such change and ending on the date
immediately preceding the effective date of the next such change; provided that
the Gross Leverage Ratio shall be deemed to be in Category 1 (A) from (and
including) the Third Amendment Effective Date until a change in the Additional
Margin pursuant to this paragraph and (B) at the option of the Administrative
Agent or at the request of the Required Lenders if the Borrower fails to deliver
the consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or (b), during the period from the expiration of the time for
delivery thereof until such consolidated financial statements are delivered.

 

2



--------------------------------------------------------------------------------

“Adjusted Consolidated Net Income” means, for any period, Consolidated Net
Income for such period calculated without regard to, and without deduction for,
(i) any provisions required by SFAS 142 or SFAS 143 or any successor
pronouncements thereto, (ii) any non-cash compensation charge or other non-cash
expenses or charges arising from the grant of or issuance or repricing of stock,
stock options or other equity based awards or any amendment, modification,
substitution or change of any such stock, stock options or other equity based
awards, in each case in connection with employee plans or other compensation
arrangements, and (iii) any nonrecurring expenses incurred in connection with
the Split-Off (and eliminating any tax costs or benefits associated with any
such disregarded deductions referred to in clauses (i), (ii) and (iii)),
determined (except as specified above) on a consolidated basis for the Borrower
and the Subsidiaries in accordance with GAAP.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and in its capacity as Collateral
Agent.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Credit Agreement, as modified, amended or restated from
time to time.

 

“Aircraft” means the Canadair Challenger Model CL600-2B16 aircraft, bearing
Serial Number 5082 and Federal Aviation Administration registration number N
6BB.

 

“Aircraft Security Agreement” means an Aircraft Security Agreement between the
Borrower and the Collateral Agent reasonably acceptable to the Collateral Agent
and the Borrower.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, as the case may be.

 

3



--------------------------------------------------------------------------------

“Applicable Margin” means, for any day with respect to any ABR Loan or
Eurodollar Loan that is a Revolving Loan, a Tranche A Term Loan or a Tranche B
Term Loan, the applicable rate per annum set forth below under the caption
“Tranche A and Revolving ABR Spread”, “Tranche A and Revolving Eurodollar
Spread”, “Tranche B ABR Spread” or “Tranche B Eurodollar Spread”, as the case
may be, based upon the rating by S&P and Moody’s, respectively, applicable on
such date to the Index Debt plus, solely in the case of Category 3, the
Additional Margin in effect on such day:

 

Index Debt Ratings

--------------------------------------------------------------------------------

   Tranche A
and
Revolving
ABR Spread


--------------------------------------------------------------------------------

    Tranche A and
Revolving
Eurodollar
Spread


--------------------------------------------------------------------------------

    Tranche B ABR
Spread


--------------------------------------------------------------------------------

    Tranche B
Eurodollar
Spread


--------------------------------------------------------------------------------

 

Category 1

 

B+ or B1 or higher

   1.75 %   2.75 %   2.00 %   3.00 %

Category 2

 

B or B2

   2.00 %   3.00 %   2.25 %   3.25 %

Category 3

 

lower than B or B2

   2.25 %   3.25 %   2.50 %   3.50 %

 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this paragraph), then such rating agency
shall be deemed to have established a rating in Category 3; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Margin shall be
based on the lower of the two ratings; and (iii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall be
changed, such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Margin
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Margin shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

 

4



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, after giving effect to any assignments.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Attributable Debt” means, on any date, in respect of any lease of the Borrower
or any Subsidiary entered into as part of a Sale and Leaseback Transaction
subject to Section 6.06, (i) if such lease is a Capital Lease Obligation, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP and (ii) if such lease is not a
Capital Lease Obligation, the capitalized amount of the remaining lease payments
under such lease that would appear on a balance sheet of such Person prepared as
of such date in accordance with GAAP if such lease were accounted for as a
Capital Lease Obligation.

 

“Automatic Reduction” has the meaning ascribed to such term in Section 2.09(g).

 

“Available Cash” means, on any date, (a) the fair market value on such date of
cash and cash equivalents held in securities accounts of the Borrower and the
Domestic Subsidiaries and (b) the amount of available funds held on such date in
bank deposit accounts (i) of the Borrower into which cash is transferred,
directly or indirectly, by local depositary banks from bank deposits accounts
into which Stores deposit cash, credit card receipts and similar items
(including the Borrower’s concentration accounts maintained with Bank of
America, N.A.) and (ii) of any Domestic Subsidiary, provided, however, that
funds in bank deposit accounts of Domestic Subsidiaries will be included in
calculating Available Cash on any date to the extent, but only to the extent,
the aggregate amount of such funds exceeds $5,000,000.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Blockbuster Inc., a Delaware corporation.

 

“Borrowing” means borrowings by the Borrower consisting of (a) Loans of the same
Class and Type, made, converted or continued on the same date and, in the case
of Eurodollar Loans, as to which a single Interest Period is in effect, (b) a
Competitive Loan or group of Competitive Loans of the same type made on the same
date and as to which a single Interest Period is in effect or (c) a Swingline
Loan.

 

5



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, with respect to any period, the sum, without
duplication, of (a) expenditures made by the Borrower and the Subsidiaries
during such period to effect Permitted Acquisitions and (b) the additions to
property, plant or equipment and other capital expenditures, including
replacements, capitalized repairs and improvements during such period, of the
Borrower and the Subsidiaries for such period, determined in accordance with
GAAP; provided that “Capital Expenditures” will be deemed to exclude assets
received as a result of Permitted Store Swaps.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Capital Lease Principal Payments” means, for any period, amounts recorded or
required to be recorded as principal payments of Capital Lease Obligations on
the consolidated financial statements of the Borrower prepared in accordance
with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate voting power of the
Borrower; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of the Borrower by Persons who were not (i) members of
the board of directors of the Borrower both on the date hereof and immediately
after the Split-Off Date, (ii) appointed to the board of directors of the
Borrower in connection with the Split-Off, as set forth in the S-4, or
(iii) nominated or appointed to such board of directors by Persons described in
clauses (i) and (ii) or their board nominees or appointees; or (c) the
occurrence of a “Change of Control”, as defined in the Subordinated Debt
Documents.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority having
regulatory or supervisory authority over banks or other financial institutions
after the date of this

 

6



--------------------------------------------------------------------------------

Agreement or (c) compliance by any Lender or the applicable Issuing Bank (or,
for purposes of Section 2.16(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority having regulatory or supervisory authority over banks or
other financial institutions made or issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche A
Term Loans, Tranche B Term Loans, Swingline Loans or Competitive Loans and, when
used in reference to any Commitment, refers to whether such Commitment is a
Revolving Commitment, Tranche A Commitment or Tranche B Commitment.

 

“Class A Common Stock” means shares of Class A Common Stock, par value of $0.01
per share, of the Borrower.

 

“Class B Common Stock” means shares of Class B Common Stock, par value of $0.01
per share, of the Borrower.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any “Collateral” as such term is defined in any Security
Document and any assets in respect of which a Lien is created in favor of the
Collateral Agent pursuant to any Security Document.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Lenders under any Loan Document and as security trustee
under the Security Trust Deed and Security Over Shares Agreement governed by the
laws of the United Kingdom.

 

“Collateral Agreement” means the Guarantee and Collateral Agreement among, the
Borrower, the Subsidiary Loan Parties and the Collateral Agent, substantially in
the form of Exhibit D.

 

“Collateral and Guarantee Requirement” means the requirement that:

 

(a) the Administrative Agent shall have received from each Loan Party (i) either
(A) a counterpart of the Collateral Agreement duly executed and delivered on
behalf of such Loan Party or (B) in the case of any Person that becomes a Loan
Party after the Effective Date, a supplement to the Collateral Agreement, in the
form specified therein, duly executed and delivered on behalf of such Loan Party
and (ii) either (A) a counterpart of the Security Agreement duly executed and
delivered on behalf of such Loan Party or (B) in the case of any Person that
becomes a Loan Party after the Second Amendment Effective Date, a supplement to
the Security Agreement, in the form specified therein, duly executed and
delivered on behalf of such Loan Party;

 

7



--------------------------------------------------------------------------------

(b) all outstanding Equity Interests of each Domestic Subsidiary and of each
Significant Foreign Subsidiary (other than Blockbuster Australia Pty. Ltd.)
owned by or on behalf of any Loan Party shall have been pledged pursuant to the
Collateral Agreement or a Foreign Pledge Agreement (except that the Loan Parties
shall not be required to pledge more than 65% of the outstanding voting Equity
Interests of any Significant Foreign Subsidiary) and the Collateral Agent shall
have received certificates or other instruments, if any, representing all such
Equity Interests, together with stock powers or other instruments of transfer
with respect thereto endorsed in blank;

 

(c) all outstanding non-voting Equity Interests and 65% of the outstanding
voting Equity Interests of Blockbuster Australia Pty. Ltd. shall be subject to a
Memorandum of Deposit-Australian Shares in a form and substance acceptable to
the Collateral Agent, and the Collateral Agent shall have received certificates
or other instruments, if any, representing all such Equity Interests, together
with stock powers or other instruments of transfer with respect thereto endorsed
in blank;

 

(d) the Administrative Agent shall have received counterparts of the Aircraft
Security Agreement required to be entered into after the Second Amendment
Effective Date pursuant to Section 5.12 with respect to the Aircraft duly
executed and delivered by the record owner of the Aircraft;

 

(e) the Administrative Agent shall have received (i) counterparts of any
Mortgage required to be entered into after the Second Amendment Effective Date
pursuant to Section 5.12 with respect to each Mortgaged Property duly executed
and delivered by the record owner of such Mortgaged Property, (ii) a policy or
policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each such Mortgage as a valid first Lien on the
Mortgaged Property described therein, free of any other Liens (other than
Permitted Encumbrances), together with such endorsements (other than survey
endorsements) as the Administrative Agent may reasonably request, and (iii) such
legal opinions and other documents as the Administrative Agent may reasonably
request with respect to any such Mortgage or Mortgaged Property;

 

(f) the Administrative Agent shall have received from (i) each applicable Loan
Party and (ii) each relevant depositary bank or securities intermediary, an
executed counterpart of an Account Control Agreement in respect of (x) each
Deposit and Securities Account set forth in the letter from the Borrower
addressed to the Administrative Agent dated November 4, 2005 and (y) each other
Deposit and Securities Account with respect to which an Account Control
Agreement is or is required to be entered into pursuant to Section 6.16; and

 

(g) all documents and instruments required by law or reasonably requested by the
Collateral Agent to be filed, registered or recorded to (i) create the Liens
intended to be created by the Security Documents and (ii) perfect such

 

8



--------------------------------------------------------------------------------

Liens to the extent required by, and with the priority required by, the Security
Documents, shall have been filed, registered or recorded or delivered to the
Collateral Agent for filing, registration or recording.

 

“Commercial Paper” means (i) any unsecured promissory note of the Borrower with
a maturity at the time of issuance not exceeding nine months, exclusive of days
of grace, issued by the Borrower pursuant to a commercial paper program and
(ii) any unsecured borrowing by the Borrower due within nine months of the
borrowing date, exclusive of days of grace, pursuant to money market or other
similar short term uncommitted credit lines.

 

“Commitment” means a Revolving Commitment, Tranche A Commitment or Tranche B
Commitment, or any combination thereof (as the context requires).

 

“Commitment Fee Rate” means, for any day, a rate per annum of (a) 0.500%, if on
such date the Index Debt falls or is deemed to fall within Category 3 of the
definition of Applicable Margin pursuant to such definition or (b) 0.375%, if on
such date the Index Debt does not fall and is not deemed to fall within
Category 3 of the definition of Applicable Margin pursuant to such definition.

 

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

 

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

 

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.

 

“Competitive Loan” means a Loan made pursuant to Section 2.04.

 

“Competitive Loan Exposure” means, at any time, the aggregate principal amount
of Competitive Loans outstanding at such time. The Competitive Loan Exposure of
any Revolving Lender at any time shall be the aggregate principal amount of the
outstanding Competitive Loans of such Revolving Lender at such time.

 

“Consolidated EBITDA” means, with respect to any period, the Consolidated
Operating Income of the Borrower and the Subsidiaries for such period, plus,
without duplication, the sum of:

 

(a) other income of the Borrower and the Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP to the extent such other income
is positive;

 

(b) interest income of the Borrower and the Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP;

 

9



--------------------------------------------------------------------------------

(c) amounts attributable to depreciation and amortization for such period
(excluding depreciation and amortization related to the rental inventory of the
Borrower and the Subsidiaries), to the extent deducted in determining
Consolidated Operating Income for such period;

 

(d) all Non-Cash Non-Recurring Charges during such period, to the extent
deducted in determining Consolidated Operating Income for such period;

 

(e) all losses associated with asset sales (including sales of Equity Interests)
or dispositions of businesses permitted under this Agreement during such period
(other than losses on sales of inventory sold in the ordinary course of business
and losses on sales of other assets if such losses are less than $1,000,000
individually and less than $10,000,000 in the aggregate during such period), to
the extent deducted in determining Consolidated Operating Income for such
period;

 

(f) non-recurring charges incurred during such period in connection with the
Split Off, to the extent deducted in determining Consolidated Operating Income
for such period;

 

(g) non-recurring cash charges incurred during such period in connection with
the Borrower’s proposed acquisition of Hollywood Entertainment Corporation, to
the extent deducted in determining Consolidated Operating Income for such
period; provided that the cumulative aggregate amount of charges added to
Consolidated EBITDA for all periods pursuant to this clause (g) shall not exceed
$10,000,000;

 

(h) non-recurring cash charges incurred during such period in connection with
the settlement of the complaint filed on December 31, 2002, by Buena Vista Home
Entertainment, Inc. in the United States District Court for the Central District
of California to the extent deducted in determining Consolidated Operating
Income for such period; provided that the cumulative aggregate amount of charges
added to Consolidated EBITDA for all periods relating to such complaint and
settlement shall not exceed $12,000,000;

 

(i) non-recurring cash charges incurred during any fiscal quarter ending in
calendar year 2005 but prior to the Third Amendment Effective Date, including
severance costs, to the extent deducted in determining Consolidated Operating
Income for such period; provided that the cumulative aggregate amount of charges
added to Consolidated EBITDA for all periods pursuant to this clause (i) shall
not exceed $15,000,000; and

 

(j) non-recurring cash charges incurred during any fiscal quarter ending on or
after the Third Amendment Effective Date (including severance costs and costs
associated with Store closures and the termination of real estate leases), to
the extent deducted in determining Consolidated Operating Income for such
period; provided that the cumulative aggregate amount of charges added to
Consolidated EBITDA for all periods pursuant to this clause (j) shall not exceed
$50,000,000;

 

10



--------------------------------------------------------------------------------

and minus, without duplication, the sum of:

 

(i) other income of the Borrower and the Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP to the extent such other income
is negative;

 

(ii) all Non-Cash Non-Recurring Gains during such period, to the extent included
in determining Consolidated Operating Income for such period;

 

(iii) all cash expenditures made in such period attributable to non cash charges
(other than non recurring charges) added back in determining Consolidated EBITDA
pursuant to clause (d) above;

 

(iv) all gains associated with asset sales (including sales of Equity Interests)
and dispositions of businesses during such period (other than gains on sales of
inventory sold in the ordinary course of business and gains on sales of other
assets and businesses if such gains are less than $1,000,000 individually and
less than $10,000,000 in the aggregate during such period), to the extent
included in determining Consolidated Operating Income for such period; and

 

(v) the proportional EBITDA of the interests held by any other Person in
entities fully consolidated with the Borrower and the Subsidiaries, as
determined in accordance with the terms of this definition, to the extent not
deducted in determining Consolidated Operating Income for such period.

 

For purposes of determining Consolidated EBITDA for any period, if the Borrower
(x) acquires all or substantially all the Equity Interests or assets of another
Person during such period for aggregate consideration in excess of $25,000,000,
(y) sells or transfers any Subsidiary, all or substantially all the assets of a
Subsidiary or other assets constituting a business operation during such period
for aggregate consideration in excess of $25,000,000, or (z) sells or transfers
prior to December 31, 2005 all or substantially all the assets of, or Equity
Interest in, that certain Person specified in the letter from the Borrower
addressed to the Administrative Agent dated November 4, 2005, Consolidated
EBITDA will be determined on a pro forma basis giving effect to such acquisition
or disposition as if it had occurred on the first day of such period.

 

In determining Consolidated EBITDA, if the Borrower sells or transfers all or
substantially all of the assets of, or Equity Interests in, that certain Person
specified in the letter from the Borrower addressed to the Administrative Agent
dated November 4, 2005, prior to December 31, 2005, Consolidated EBITDA for the
fiscal quarter ending December 31, 2005 will be increased by $5,000,000.

 

11



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, the excess of (a) the sum
of (i) the interest expense (including imputed interest expense in respect of
Capital Lease Obligations) of the Borrower and the Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP, (ii) any interest
accrued during such period in respect of Indebtedness of the Borrower or any
Subsidiary that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP, plus
(iii) any cash payments made during such period in respect of obligations
referred to in clause (b)(ii) below that were amortized or accrued in a previous
period, minus (b) the sum of (i) to the extent included in such consolidated
interest expense for such period, non-cash amounts attributable to amortization
of financing costs paid in a previous period, plus (ii) to the extent included
in such consolidated interest expense for such period, non-cash amounts
attributable to amortization of debt discounts or accrued interest payable in
kind for such period.

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP.

 

“Consolidated Operating Income” means, for any period, the revenues from
operations of the Borrower and the consolidated Subsidiaries for such period
less the aggregate amount of (i) the operating costs and expenses (including,
without duplication, general and administrative expenses and payments under
guarantees of leases) and (ii) the cost of sales of the Borrower and the
consolidated Subsidiaries for such period, in each case determined on a
consolidated basis in accordance with GAAP; provided, however, that there shall
be excluded (a) the operating income of any Person (other than a Loan Party) in
which any other Person (other than the Borrower or a Subsidiary or any director
holding qualifying shares in compliance with applicable law) owns an Equity
Interest, except to the extent of the amount of dividends or other distributions
actually paid to the Borrower or any of the Subsidiaries during such period and
(b) the operating income or loss of any Person accrued prior to the date it
becomes a Subsidiary or is merged with the Borrower or any Subsidiary or the
date that such Person’s assets are acquired by the Borrower or any Subsidiary.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convertible Preferred Stock” means the shares of the Borrower’s convertible
preferred stock, if any, originally issued and sold by it on or prior to the
Third Amendment Effective Date, together with any additional shares of the
Borrower’s convertible preferred stock issued upon the exercise of a related
overallotment option and (b) any dividends in the form of the Borrower’s
Convertible Preferred Stock issued after the Third Amendment Effective Date with
respect to the Borrower’s previously issued Convertible Preferred Stock.

 

12



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Deposit and Securities Accounts” means (a) the deposit accounts and securities
accounts set forth in the letter from the Borrower addressed to the
Administrative Agent dated November 4, 2005 and (b) any other deposit account or
securities account of the Loan Parties.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means each Subsidiary that is not a Foreign Subsidiary.

 

“Effective Date” means August 20, 2004.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters relating to any Hazardous Materials and, in each case,
applicable to the Borrower or any Subsidiary.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

13



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate (or, in the case of a
Competitive Loan, the LIBO Rate).

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” means, for any fiscal year, the sum (without duplication) of:

 

(a) Consolidated Net Income for such fiscal year, adjusted to exclude any gains
or losses attributable to Prepayment Events; plus

 

(b) depreciation, amortization and other non-cash charges or losses deducted in
determining such Consolidated Net Income for such fiscal year (excluding
depreciation and amortization related to the rental inventory of the Borrower
and the Subsidiaries); plus

 

(c) the net amount for such fiscal year, if any, of any increase in the deferred
tax liability of the Borrower and the consolidated Subsidiaries or any decrease
in the deferred tax asset of the Borrower and the consolidated Subsidiaries,
excluding any change in deferred taxes that does not change or offset the taxes
payable (or receivable if applicable) account of the Borrower and the
consolidated Subsidiaries; minus

 

(d) the sum of (i) any non-cash gains included in determining such Consolidated
Net Income for such fiscal year plus (ii) the net amount for such

 

14



--------------------------------------------------------------------------------

fiscal year, if any, of any decrease in the deferred tax liability of the
Borrower and the consolidated Subsidiaries or any increase in the deferred tax
asset of the Borrower and the consolidated Subsidiaries, excluding any change in
deferred taxes that does not change or offset the taxes payable (or receivable
if applicable) account of the Borrower and the consolidated Subsidiaries; minus

 

(e) the sum, without duplication, of (i) cash Capital Expenditures for such
fiscal year (except to the extent attributable to the incurrence of Capital
Lease Obligations or otherwise financed by incurring Indebtedness and except to
the extent made with Net Proceeds in respect of sales, transfers or other
dispositions of assets) plus (ii) cash consideration paid during such fiscal
year to make acquisitions or other investments (other than Permitted Investments
and except to the extent financed by incurring Indebtedness); minus

 

(f) the aggregate principal amount of Long-Term Indebtedness repaid or prepaid
by the Borrower and the consolidated Subsidiaries during such fiscal year,
excluding (i) Indebtedness in respect of Revolving Loans and Letters of Credit
(other than voluntary prepayments of Revolving Loans in an aggregate amount not
in excess of $50,000,000 that are accompanied by permanent reductions of the
Revolving Commitments in an equal amount), (ii) Term Loans prepaid pursuant to
Section 2.12(c) or (d), and (iii) repayments or prepayments of Long-Term
Indebtedness financed by incurring other Long-Term Indebtedness; minus

 

(g) the aggregate amount of cash dividends (other than any special dividend or
extraordinary dividend) paid on the Borrower’s common stock and the Convertible
Preferred Stock during such fiscal year, in each case to the extent permitted by
Section 6.08(a) and, to the extent not deducted in determining Consolidated Net
Income, the amount of cash repurchases of the Borrower’s common stock made
pursuant to Section 6.08(a)(iii) during such fiscal year.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, an
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction (or any political subdivision thereof) under the laws of
which (or of a political subdivision of which) such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.20(b)), any withholding tax that (i) is in effect and would apply to
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to any withholding tax
pursuant to Section 2.18(a), or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.18(e).

 

15



--------------------------------------------------------------------------------

“Existing Credit Agreement” means the Credit Agreement, dated as of June 21,
1999, as amended, among the Borrower, the lenders party thereto and Citibank,
N.A., as administrative agent for such lenders.

 

“Existing Letters of Credit” means the letters of credit issued for the account
of the Borrower prior to the Effective Date and set forth on Schedule 2.06.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Borrower.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) the sum of
(i) Consolidated EBITDA for such period and (ii) Operating Lease Payments for
such period to (b) the sum for such period of (i) Consolidated Interest Expense,
(ii) Operating Lease Payments, (iii) Capital Lease Principal Payments and
(iv) dividends paid in cash during such period by the Borrower to holders of the
Convertible Preferred Stock and other Equity Interests in the Borrower pursuant
to Section 6.08(a)(v) or (vi).

 

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

 

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Pledge Agreement” means a pledge agreement, debenture or other Security
Document securing any of the Obligations that is governed by the law of a
jurisdiction other than the United States and is reasonably satisfactory in form
and substance to the Collateral Agent.

 

16



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“Franchisees” means a franchisee or licensee of the Borrower or the Subsidiaries
operating a video rental store under the “Blockbuster” name or another tradename
owned by the Borrower or the Subsidiaries pursuant to an area development
agreement, a franchise agreement or a licensing agreement.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied on a basis consistent (except
for changes concurred with by the Borrower’s independent registered public
accounting firm) with the consolidated financial statements of the Borrower
contained in the Borrower’s Form 10-K filed with the Securities and Exchange
Commission on March 15, 2004.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Gross Leverage Ratio” means, as of any date, the ratio of (a) the aggregate
principal amount of Indebtedness of the Borrower and the Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet of the Borrower and the Subsidiaries prepared as of such date on a
consolidated basis in accordance with GAAP, to (b) Consolidated EBITDA for the
period of the four consecutive fiscal quarters of the Borrower most recently
ended on or prior to such date for which financial statements are available.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

 

17



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
and other obligations of such Person (i) for the payment of borrowed money
(including, in the case of the Borrower, the obligations of the Borrower for
borrowed money under this Agreement), (ii) evidenced by bonds, notes,
debentures, loan agreements, credit agreements or similar instruments or
agreements or (iii) which are or should be shown on a consolidated balance sheet
compiled in accordance with GAAP as debt liabilities, (b) all Capital Lease
Obligations of such person, (c) all obligations of such Person to pay the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (d) all Indebtedness of
others secured by a Lien on any assets of such Person, whether or not such
Indebtedness is assumed by such Person, (e) all obligations in respect of
letters of credit (if drawn or supporting obligations that constitute
Indebtedness) and bankers’ acceptances and (f) all Guarantees of payment or
collection of any obligation described in clauses (a), (b), (c), (d) and
(e) above of any other Person. Notwithstanding anything to the contrary
contained herein, the Viacom LCs shall constitute Indebtedness only to the
extent that they support Capital Lease Obligations or other obligations that
would constitute Indebtedness and to the extent of any unreimbursed LC
Disbursement relating thereto; provided such Indebtedness will not in any event
be counted in duplication of any associated Indebtedness otherwise covered by
the definition of Indebtedness. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. The Indebtedness of any Person shall not include revenue
sharing arrangements or royalty obligations, including those relating to the
production, distribution or acquisition of motion pictures, video games or other
programming, talent or publishing rights.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

 

“Index Debt” means senior, secured, long term indebtedness for borrowed money of
the Borrower that is not Guaranteed by any other Person (other than any
Subsidiary) or subject to any other credit enhancement; provided that if the
Indebtedness under this Agreement is rated by S&P or Moody’s separately from
other Indebtedness that would fall within the foregoing definition, the Index
Debt for purposes of ratings established by such rating agency shall be the
Indebtedness of the Borrower under this Agreement.

 

18



--------------------------------------------------------------------------------

“Information Memorandum” means the Confidential Information Memorandum dated
July 2004 relating to the Borrower and the Transactions together with (a) the
written presentation materials and projections dated April 21, 2005, and the
related written projections dated April 20, 2005, in each case delivered in
connection with a conference call on April 21, 2005 among the Borrower and the
Lenders, (b) the written presentation materials and projections dated August 2,
2005, delivered in connection with a conference call on August 2, 2005 among the
Borrower and the Lenders and (c) the written presentation materials and
projections dated October 25, 2005, and the related written projections dated
October 25, 2005, in each case delivered in connection with a conference call on
October 25, 2005 among the Borrower and the Lenders.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Fixed Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Fixed Rate Borrowing with an Interest Period of more than 90 days’ duration
(unless otherwise specified in the applicable Competitive Bid Request), each day
prior to the last day of such Interest Period that occurs at intervals of
90 days’ duration after the first day of such Interest Period, and any other
dates that are specified in the applicable Competitive Bid Request as Interest
Payment Dates with respect to such Borrowing, and (d) with respect to any
Swingline Loan, the day that such Loan is required to be repaid.

 

“Interest Period” means, (a) with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or nine months or twelve months thereafter or the day that is seven
days or 14 days thereafter if, at the time of the relevant Borrowing, Eurodollar
funding for such a period is available to all Lenders participating therein), as
the Borrower may elect and (b) with respect to any Fixed Rate Borrowing, the
period (which shall not be less than seven days or more than 270 days)
commencing on the date of such Borrowing and ending on the date specified in the
applicable Competitive Bid Request; provided, that (i) if any Interest Period
for a Eurodollar Borrowing would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period

 

19



--------------------------------------------------------------------------------

for a Eurodollar Borrowing that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Investment” means purchasing, holding or acquiring (including pursuant to any
merger or consolidation with any Person that was not a wholly owned Subsidiary
prior to such merger) any Equity Interests in or evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, or making or permitting to exist any loans or advances to,
guaranteeing any obligations of, or making or permitting to exist any investment
or any other interest in, any other Person, or purchasing or otherwise acquiring
(in one transaction or a series of transactions) any assets of any other Person
constituting a business unit.

 

“Issuing Banks” means JPMorgan Chase Bank, N.A., Credit Suisse First Boston,
Citicorp North America, Inc., The Bank of New York, Wachovia Bank, National
Association, and any other Lender designated as an Issuing Bank in accordance
with the provisions of Section 2.06(i), in each case, in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i). An Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit, as the case may be, to be issued by Affiliates of
such Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
Notwithstanding the foregoing, Citicorp North America, Inc. (and any Affiliate
thereof) shall be deemed an Issuing Bank hereunder only in respect of the Viacom
LC issued by it (or such Affiliate) in connection with the initial issuance of
Viacom LCs under this Agreement and any other Letter of Credit which it agrees
to issue hereunder, it being understood that Citicorp North America, Inc. will
have no obligation hereunder to issue any Letters of Credit in addition to such
initial Viacom LC.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the aggregate LC Exposures at such time.

 

“Lease Guarantees” , at any time of determination, means the guarantees or
sureties or liabilities (contingent or direct) of Viacom and/or its Affiliates
(other than the Borrower and the Subsidiaries) under or with respect to any
lease of real property by the Borrower, any of its Affiliates or any of their
assignees (or any subsequent assignees thereof) existing on such date of
determination for which Viacom or any of its Affiliates has provided a guarantee
or surety or otherwise has any liability (contingent or direct),

 

20



--------------------------------------------------------------------------------

including any amendments, modifications or extensions thereof. “Lease
Guarantees” shall not include any of the guarantees, sureties or liabilities
(contingent or direct) of Viacom and/or its Affiliates under or with respect to
any leases of real property by Wherehouse Entertainment, Inc., its subsidiaries
and Affiliates, and any successors thereto and any assignees and transferees
thereof.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement, including all Viacom LCs.

 

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date, to (b) Consolidated EBITDA for the period of the four consecutive
fiscal quarters of the Borrower most recently ended on or prior to such date for
which financial statements are available.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such Service) (rounded upward to the nearest
1/100 of 1% per annum) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available, then the “LIBO Rate” with respect to such Eurodollar
Borrowing for such Interest Period shall be the rate per annum (rounded upward
to the nearest 1/100 of 1% per annum) appearing on Reuters Screen LIBO page at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period; provided however if more than one
rate is specified on the Reuters Screen LIBO page, the LIBO Rate shall be the
arithmetic mean of all such rates. If neither the Telerate Page 3750 nor the
Reuters Screen LIBO page rate is available, then the LIBO Rate shall be the rate
per annum at which dollar deposits are offered by the principal office of the
Administrative Agent in London to prime banks in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period with a maturity equal to such Interest
Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

21



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement and the Security Documents.

 

“Loan Parties” means the Borrower and the Subsidiary Loan Parties.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Long-Term Indebtedness” means any Indebtedness (including in respect of Capital
Lease Obligations) that, in accordance with GAAP, constitutes (or, when
incurred, constituted) a long-term liability.

 

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

 

“Material Adverse Effect” means any event, condition or circumstance that has
had or would reasonably be expected to have a material adverse effect on (a) the
business, operations, assets or financial condition of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform any of their material obligations under any Loan Document or
(c) the material rights of or benefits available to the Lenders under any Loan
Document.

 

“Material Indebtedness” means Indebtedness or obligations in respect of one or
more Hedging Agreements of any one or more of the Borrower and the Subsidiaries
in an aggregate principal amount exceeding $50,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower or any Subsidiary in respect of any Hedging Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that, the Borrower or such Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.

 

“Material Subsidiary” means at any date, for purposes of Section 3.12 and
clauses (f), (h), (i), (j) or (k) of Article VII, any Subsidiary or any group of
Subsidiaries in respect of which the events referred to in any such clause have
occurred, which (i) had aggregate revenues during the period of four consecutive
fiscal quarters most recently ended on or prior to such date in respect of which
financial statements have been delivered pursuant to Section 5.01 of 5% or more
of either total consolidated revenues of the Borrower and the Subsidiaries for
such period or (ii) had total assets as of the last day of the most recent
fiscal quarter in respect of which financial statements have been delivered
pursuant to Section 5.01 equal to 5% or more of the total consolidated assets of
the Borrower and the Subsidiaries as of such date (in the case of any group of
Subsidiaries taken together, calculated on a combined basis in accordance with
GAAP).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

22



--------------------------------------------------------------------------------

“Mortgage” means any mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any real
property and improvements thereto to secure the Obligations that is delivered
after the Second Amendment Effective Date pursuant to Section 5.12. Each
Mortgage shall be substantially in the form of Exhibit A to the Second Amendment
with such changes as may be appropriate to accommodate local legal requirements.

 

“Mortgaged Property” means each parcel of real property and improvements thereto
located in the United States and owned by a Loan Party with respect to which a
Mortgage is granted pursuant to Section 5.12.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
fees and out-of-pocket expenses paid by the Borrower and the Subsidiaries to
third parties (other than Affiliates) in connection with such event, (ii) in the
case of a sale, transfer or other disposition of an asset (including pursuant to
a sale and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made by the Borrower and
the Subsidiaries as a result of such event to repay Indebtedness (other than
Loans) secured by such asset or otherwise subject to mandatory prepayment as a
result of such event, (iii) the amount of all taxes paid (or estimated to be
payable) by the Borrower and the Subsidiaries directly attributable to such
event, and (iv) the amount of any reserves established by the Borrower and the
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (in the case of amounts
referred to in clauses (b)(iii) and (iv), as determined reasonably and in good
faith by a Financial Officer). For purposes of this definition, proceeds
received by any Subsidiary of the Borrower other than a wholly owned Subsidiary
shall be deemed to be Net Proceeds received by the Borrower only in an amount
proportionate to the Equity Interest owned by the Borrower in such Subsidiary
receiving such proceeds.

 

“Non-Cash Non-Recurring Charges” means, for any period, all non-cash
non-recurring charges (to the extent such charges are not associated with asset
sales or disposition of businesses described in clause (e) of the definition of
Consolidated EBITDA) incurred during such period, including, without limitation,
all non-cash charges in respect (a) provisions for losses and additions to
valuation allowances, (b) provisions for restructuring, litigation and
environmental reserves and losses on the disposition of businesses, (c) pension
settlement charges, (d) provisions required by SFAS 142 or SFAS 143 or any
successor pronouncements thereto and (e) any non-cash compensation charge or
other non-cash expenses or charges arising from the grant of or issuance or
repricing of stock, stock options or other equity-based awards or any amendment,

 

23



--------------------------------------------------------------------------------

modification, substitution or change of any such stock, stock options or other
equity-based awards, in each case in connection with employee plans or other
compensation arrangements.

 

“Non-Cash Non-Recurring Gains” means, for any period, all non-cash non-recurring
gains and all other non-cash gains (to the extent such other non-cash gains are
not realized in the ordinary course of business or do not constitute ordinary
course operating income and are otherwise not associated with asset sales or
dispositions of businesses described in clause (e) of the definition of
Consolidated EBITDA), realized during such period, including refranchising
gains.

 

“Obligations” means (i) the obligations of the Borrower hereunder to pay the
principal of and interest on the Loans, to reimburse the LC Disbursements and to
pay all other monetary obligations of the Borrower, including in respect of
fees, costs, expenses, indemnities and penalties, to the Lenders in their
capacities as such under this Agreement or any other Loan Document, (ii) all
other “Obligations” as such term is defined in the Collateral Agreement and
(iii) all obligations of the Loan Parties under the Collateral Agreement.

 

“Operating Lease Payments” means, for any period, amounts recorded or required
to be recorded as operating lease expenses on consolidated financial statements
of the Borrower prepared in accordance with GAAP plus, to the extent not
otherwise included therein, payments by the Borrower or any Subsidiary during
such period pursuant to Guarantees of operating leases of Franchisees or other
Persons.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made by or on account of any obligation of the Borrower under
any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Exhibit II to the
Collateral Agreement or any other form approved by the Collateral Agent.

 

“Permitted Acquisitions” means any acquisition (by merger, consolidation or
otherwise) by the Borrower or a Subsidiary of (x) all or substantially all the
Equity Interests in a Person all or substantially all of whose assets consist of
Stores and related equipment and inventory or (y) assets all or substantially
all of which consist of Stores and related equipment and inventory, if (a) at
the time thereof and immediately after giving effect thereto, no Default shall
have occurred and is continuing, (b) each Subsidiary resulting from such
acquisition (and which survives such acquisition) other than any Foreign
Subsidiary, shall be a Subsidiary Loan Party and the Equity Interests of each
such Subsidiary that is a Domestic Subsidiary or Significant Foreign Subsidiary

 

24



--------------------------------------------------------------------------------

owned by a Loan Party shall be owned directly by the Borrower and/or Subsidiary
Loan Parties and shall have been (or within 15 Business Days (or such longer
period as may be reasonably acceptable to the Administrative Agent) after such
acquisition shall be) pledged pursuant to the Collateral Agreement or a Foreign
Pledge Agreement (subject to the limitations of the pledge of Equity Interests
of Significant Foreign Subsidiaries owned by a Loan Party set forth in the
definition of “Collateral and Guarantee Requirement”), (c) the Collateral and
Guarantee Requirement shall have been (or within 15 Business Days (or such
longer period as may be reasonably acceptable to the Administrative Agent) after
such acquisition shall be) satisfied with respect to (i) each Subsidiary that is
a Subsidiary Loan Party and (ii) each Person acquiring such assets that is a
Loan Party and (d) within 15 Business Days (or such longer period as may be
allowed by the Administrative Agent in connection with clauses (b) and/or
(c) above) after such acquisition, the Borrower has delivered to the
Administrative Agent an officer’s certificate confirming compliance with the
requirements set forth in clauses (a), (b) and (c) above, together with all
relevant financial information (to the extent available and in the Borrower’s
possession) for the Person or assets acquired; provided that (A) for all
purposes under this Agreement, all acquisitions by the Borrower or the
Subsidiaries of assets all or substantially all of which consist of Stores and
related equipment and inventory will be deemed “Permitted Acquisitions” and will
be subject to the limitations set forth in Section 6.04(f) and (B) “Permitted
Acquisitions” will be deemed to exclude assets received by the Borrower and the
Subsidiaries as a result of Permitted Store Swaps.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes, assessments, or other governmental charges
or levies that are not yet due or are being contested in compliance with
Section 5.05;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.05, or which, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or similar regulations;

 

(d) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; provided that no such judgment lien
shall have equal or greater priority than the Liens created under the Loan
Documents;

 

25



--------------------------------------------------------------------------------

(e) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

(b) Investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

(c) Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 360 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized or licensed
under the laws of the United States of America or any State thereof which has a
combined capital and surplus and undivided profits of not less than
$500,000,000;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

 

(e) Investments in money market mutual funds that (i) comply with the criteria
set forth in Rule 2a-7 adopted by the SEC under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets in excess of $2,000,000,000.

 

“Permitted Store Sales” means the sale, transfer, assignment, sublease or other
disposition by the Borrower or any Subsidiary of all or any portion of any
Stores or of all or any portion of any properties and leasehold interests used
or previously used by the Borrower and/or any Subsidiary to operate Stores (and
associated inventory, equipment and fixtures), including in connection with the
sale or disposition of all or any Stores or any portions thereof in a given
geographic region; provided that any such sale, transfer, assignment, sublease
or disposition is in the ordinary course of business and consistent with past
practice; and provided further that “Permitted Store Sales” will be deemed to
exclude assets transferred by the Borrower and the Subsidiaries as a result of
Permitted Store Swaps.

 

26



--------------------------------------------------------------------------------

“Permitted Store Swap” means the exchange of (a) assets of the Borrower and the
Subsidiaries all or substantially all of which consist of Stores and related
equipment and inventory for (b) assets of any other Person all or substantially
all of which consist of Stores and related equipment and inventory; provided
that the value of the assets received by the Borrower and the Subsidiaries in
any such exchange are of reasonably equivalent value as the assets transferred
by the Borrower and the Subsidiaries in any such exchange.

 

“Permitted Subordinated Indebtedness” means Indebtedness of the Borrower, the
payment of which is subordinated to the Borrower’s obligations in respect of the
Obligations on terms no less favorable in any significant respect to the Lenders
than those applicable to the Subordinated Debt, and which Indebtedness (a) is
unsecured, (b) is not Guaranteed by any Subsidiary other than by Subsidiary Loan
Parties on a subordinated basis on terms no less favorable in any significant
respect to the Lenders than those applicable to the Subsidiary Guarantees of the
Subordinated Debt, and (c) does not mature or require any amortization payment
to be made prior to the date that is six months after the Tranche B Maturity
Date.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prepayment Event” means any sale, transfer, assignment, sublease or other
disposition (including pursuant to a sale and leaseback transaction) of any
property or asset of the Borrower or any Subsidiary (including any Equity
Interests in Subsidiaries), other than (i) sales, transfers or dispositions
referred to in clauses (a) and (b) of Section 6.05 and subleases of Stores in
the ordinary course of business and (ii) sales, transfers, assignments and other
dispositions resulting in aggregate cumulative Net Proceeds received after the
Effective Date not exceeding $50,000,000.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Principal Issuing Bank” means, at any time, each Issuing Bank that at such time
has outstanding Letters of Credit with an aggregate undrawn amount in excess of
$25,000,000, or such lesser amount as may be agreed by the Administrative Agent
and the relevant Issuing Bank.

 

27



--------------------------------------------------------------------------------

“Refinancing Indebtedness” means Indebtedness issued or incurred (including by
means of the extension or renewal of existing Indebtedness) to extend, renew or
refinance existing Indebtedness (“Refinanced Debt”); provided that (i) such
extending, renewing or refinancing Indebtedness is in an original aggregate
principal amount not greater than the aggregate principal amount of, and unpaid
interest on, the Refinanced Debt plus the amount of any premiums paid thereon
and fees and expenses associated therewith, (ii) such Indebtedness has the same
or later maturity and the same or longer weighted average life than the
Refinanced Debt, (iii) if the Refinanced Debt or any Guarantees thereof are
subordinated to the Obligations, such Indebtedness and any Guarantees thereof
are subordinated to the Obligations on terms no less favorable in any
significant respect to the holders of the Obligations than the subordination
terms of such Refinanced Debt or Guarantees thereof (and no Loan Party that has
not guaranteed such Refinanced Debt guarantees such Indebtedness), (iv) such
Indebtedness contains covenants and events of default and is benefited by
Guarantees (if any) which, taken as a whole, are not materially less favorable
to the Borrower than the covenants and events of default of or Guarantees (if
any) in respect of such Refinanced Debt, (v) if such Refinanced Debt or any
Guarantees thereof are secured, such Indebtedness and any Guarantees thereof are
either unsecured or secured only by such assets as secured the Refinanced Debt
and Guarantees thereof and (vi) if such Refinanced Debt and any Guarantees
thereof are unsecured, such Indebtedness and Guarantees thereof are also
unsecured.

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Repurchase Expenditures” means consideration paid by the Borrower or the
Subsidiaries for the repurchase or redemption of any Indebtedness, including
without limitation in respect of principal (including accreted principal) and
premium, if any, but excluding amounts attributable to accrued and unpaid
interest that, pursuant to the terms of such Indebtedness, is payable in cash no
less frequently than semi-annually.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the total
Revolving Exposures, outstanding Term Loans and unused Commitments at such time;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article VII, and for all purposes after the Loans become due and
payable pursuant to Article VII or the Commitments expire or terminate,
“Required Lenders” shall mean Lenders having outstanding Term Loans, Revolving
Exposures and Competitive Loan Exposures representing more than 50% of the sum
of the total outstanding Term Loans, Revolving Exposures and Competitive Loan
Exposures;

 

28



--------------------------------------------------------------------------------

provided further that, for purposes of this definition, if any Lender has
defaulted in its obligation to fund any Loan hereunder, then the unused
Commitments of such Lender shall be disregarded for all purposes in determining
the Required Lenders.

 

“Required Fixed Charge Coverage Ratio” shall be satisfied as of any date of
determination if, on such date of determination and on a pro forma basis after
giving effect to the event giving rise to the requirement to make such
determination as if such event had occurred on the first day of the four fiscal
quarters most recently ended, the Fixed Charge Coverage Ratio for such period of
four fiscal quarters is greater than or equal to (a) 1.25 to 1.00, if such date
of determination is on or after the Third Amendment Effective Date but on or
prior to December 31, 2005 and (b) 1.35 to 1.00, if such date of determination
is after December 31, 2005.

 

“Required Leverage Ratio” shall be satisfied as of any date of determination if,
on such date of determination and on a pro forma basis after giving effect to
the event giving rise to the requirement to make such determination, the
Leverage Ratio is less than or equal to (a) 3.25 to 1.00, if such date of
determination is on or after the Third Amendment Effective Date but prior to
December 31, 2006, (b) 3.00 to 1.00, if such date of determination is on or
after December 31, 2006 but prior to January 1, 2008, (c) 2.75 to 1.00, if such
date of determination is on or after January 1, 2008 but prior to December 31,
2008 and (d) 2.50 to 1.00, if such date of determination is on or after
December 31, 2008.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) to any Person other than the Borrower or any Loan
Party with respect to any Equity Interests in the Borrower or any Subsidiary, or
any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests in
the Borrower or any Subsidiary or any option, warrant or other right to acquire
any such Equity Interests in the Borrower or any Subsidiary.

 

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Revolving Commitments is $500,000,000.

 

29



--------------------------------------------------------------------------------

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loan” means a Loan made pursuant to clause (c) of Section 2.01.

 

“Revolving Maturity Date” means August 20, 2009.

 

“S-4” means the Form S-4 registration statement filed with the SEC, as amended
prior to the date hereof, pursuant to which Viacom will exchange shares of
Class A Common Stock and shares of Class B Common Stock for shares of Class A
common stock, par value $0.01 per share, of Viacom and shares of Class B common
stock, par value $0.01 per share, of Viacom.

 

“S&P” means Standard & Poor’s.

 

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Documents” has the meaning ascribed to such term in Section 3.04(c).

 

“Second Amendment” means the Second Amendment and Waiver dated as of August 8,
2005 to this Agreement.

 

“Second Amendment Effective Date” means August 8, 2005.

 

“Security Agreement” means the Security Agreement among the Borrower, the
Subsidiary Loan Parties and the Collateral Agent, substantially in the form of
Exhibit B to the Second Amendment.

 

“Security Documents” means the Collateral Agreement, the Security Agreement, the
Aircraft Security Agreement, each Foreign Pledge Agreement, the Mortgages, each
Account Control Agreement and each other security agreement or other instrument
or document executed and delivered pursuant to Section 5.12 of this Agreement.

 

30



--------------------------------------------------------------------------------

“Significant Foreign Subsidiary” means on any date each of Blockbuster Australia
Pty. Ltd., Blockbuster Canada Co, Blockbuster Entertainment (Ireland) Limited,
Blockbuster Holdings Ireland, Blockbuster de Mexico S.A. de C.V., Blockbuster UK
Limited and any other Foreign Subsidiary (i) Equity Interests in which are
directly owned by any Loan Party and (ii) a substantial portion of the
consolidated revenues of which are derived from its operations and the
operations of its subsidiaries in Canada, the United Kingdom, Ireland, Mexico or
Australia.

 

“Special Dividend” means the special cash dividend to be paid by Borrower to its
stockholders on the Special Dividend Date in an approximate amount of
$905,000,000, as described in the S-4.

 

“Special Dividend Date” means the date on which the Special Dividend is paid.

 

“Split-Off” means the distribution by Viacom of shares of Class A Common Stock
and Class B Common Stock described in the S-4.

 

“Split-Off Agreement” means the agreement referred to in clause (a) of the
definition of Viacom Agreements.

 

“Split-Off Date” means the date on which Viacom has distributed, in connection
with the Split Off, shares of Class A Common Stock or Class B Common Stock which
in the aggregate represent a distribution of “control” as defined in
Section 368(c) of the Code.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

“Store” means a retail outlet owned or operated by a Person for the sale, rental
or trade of video products (including videocassettes, DVDs and any technological
successors thereto) and/or game products, and associated or other retail
inventory of such Person.

 

31



--------------------------------------------------------------------------------

“Subordinated Debt” means the 9% Senior Subordinated Notes due 2012 in the
aggregate principal amount of $300,000,000 and the Indebtedness represented
thereby.

 

“Subordinated Debt Documents” means the indenture under which the Senior
Subordinated Debt is issued and all other instruments, agreements and other
documents evidencing or governing the Senior Subordinated Debt or providing for
any Guarantee or other right in respect thereof.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent and/or one or more subsidiaries of
the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Loan Party” means each Subsidiary that is not a Foreign Subsidiary.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term Loans” means Tranche A Term Loans and Tranche B Term Loans.

 

“Third Amendment” means the Third Amendment and Restatement dated as of
November 4, 2005 to this Agreement.

 

“Third Amendment Effective Date” means the first date on which the conditions to
effectiveness of the Third Amendment were satisfied in accordance with the terms
thereof.

 

32



--------------------------------------------------------------------------------

“Total Indebtedness” means, as of any date, (a) the aggregate principal amount
of Indebtedness of the Borrower and the Subsidiaries outstanding as of such
date, in the amount that would be reflected on a balance sheet of the Borrower
and the Subsidiaries prepared as of such date on a consolidated basis in
accordance with GAAP, less (b) the amount of cash and Permitted Investments of
the Borrower and the Subsidiaries that would be reflected on such balance sheet
as of such date (other than any such cash or Permitted Investments that
constitutes “restricted cash” or is otherwise subject to any Lien in favor of
any third party).

 

“Tranche A Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Tranche A Term Loan hereunder on the Effective
Date, expressed as an amount representing the maximum principal amount of the
Tranche A Term Loan to be made by such Lender hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Tranche A
Commitment is set forth on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Tranche A Commitment, as
applicable. The initial aggregate amount of the Lenders’ Tranche A Commitments
is $100,000,000.

 

“Tranche A Lender” means a Lender with a Tranche A Commitment or an outstanding
Tranche A Term Loan.

 

“Tranche A Maturity Date” means August 20, 2009.

 

“Tranche A Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.

 

“Tranche B Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Tranche B Term Loan hereunder on the Effective
Date, expressed as an amount representing the maximum principal amount of the
Tranche B Term Loan to be made by such Lender hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Tranche B
Commitment is set forth on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Tranche A Commitment, as
applicable. The initial aggregate amount of the Lenders’ Tranche B Commitments
is $550,000,000.

 

“Tranche B Lender” means a Lender with a Tranche B Commitment or an outstanding
Tranche B Term Loan.

 

“Tranche B Maturity Date” means August 20, 2011.

 

“Tranche B Term Loan” means a Loan made pursuant to clause (b) of Section 2.01.

 

33



--------------------------------------------------------------------------------

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

 

“Viacom” means Viacom Inc., a Delaware corporation.

 

“Viacom Agreements” means (a) the Amended and Restated Initial Public Offering
and Split-Off Agreement, dated as of June 18, 2004, among Viacom, Viacom
International and the Borrower, (b) the Amended and Restated Release and
Indemnification Agreement, dated as of June 18, 2004, between Viacom and the
Borrower, (c) the Amended and Restated Transition Services Agreement, dated as
of June 18, 2004, between Viacom and the Borrower, (d) the Amended and Restated
Registration Rights Agreement, dated as of June 18, 2004, between Viacom and the
Borrower, (e) the Amended and Restated Tax Matters Agreement, dated as of
June 18, 2004, between Viacom and the Borrower, and (f) the Judgment Sharing
Agreement, dated as of June 18, 2004 among Paramount Pictures Corporation,
Sumner M. Redstone, Viacom and the Borrower, as each may be amended from time to
time to the extent permitted by Section 6.11.

 

“Viacom International” means Viacom International, Inc., a Delaware corporation.

 

“Viacom LC” means one or more irrevocable Letters of Credit issued pursuant to
this Agreement in favor of Viacom, Viacom International, or any of Viacom’s
Affiliates, as beneficiaries, as required by the Split-Off Agreement. Each
Viacom LC will be substantially in the form of Exhibit C, or such other form
requested by the Borrower and reasonably acceptable to the Administrative Agent
and the relevant Issuing Bank (such approvals not to be unreasonably withheld).

 

“Viacom LC Exposure” means, at any time, the aggregate undrawn amount of all
outstanding Viacom LCs at such time. The amount of LC Disbursements in respect
of Viacom LCs that have not yet been reimbursed by or on behalf of the Borrower
will not be deemed to constitute Viacom LC Exposure, but will be included in LC
Exposure. The Viacom LC Exposure of any Revolving Lender at any time shall be
its Applicable Percentage of the aggregate Viacom LC Exposure at such time.

 

“Viacom Reserve Amount” means Revolving Commitments in the amount of
$150,000,000, as such amount may be reduced and reinstated from time to time
solely in accordance with Section 2.09(g).

 

34



--------------------------------------------------------------------------------

“Voluntary Reduction” has the meaning assigned to such term in Section 2.09(g).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all accounting terms and all terms of a financial nature shall be
interpreted, all accounting determinations thereunder shall be made, and all
financial statements required to be delivered thereunder shall be prepared, in
accordance with GAAP; provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment of any financial covenant to
eliminate or modify the effect of any change after the date hereof in GAAP or in
the application thereof on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment of the financial covenants for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP as in effect and applied immediately before the
relevant change became effective, until either such notice is withdrawn or such
covenant is amended in a manner satisfactory to the Borrower and the Required
Lenders.

 

35



--------------------------------------------------------------------------------

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees (a) to make a Tranche A Term Loan to the Borrower on the
Effective Date in a principal amount not exceeding its Tranche A Commitment,
(b) to make a Tranche B Term Loan to the Borrower on the Effective Date in a
principal amount not exceeding its Tranche B Commitment and (c) to make
Revolving Loans to the Borrower from time to time during the Revolving
Availability Period in an aggregate principal amount that will not result in
(i) the sum of such Lender’s Revolving Exposure exceeding such Lender’s
Revolving Commitment, or (ii) (x) the sum of the aggregate Revolving Exposures
(minus the Viacom LC Exposures), plus the aggregate Competitive Loan Exposures
exceeding (y) the aggregate Revolving Commitments minus the Viacom Reserve
Amount. Notwithstanding anything to the contrary in this Agreement, the
Revolving Commitments constituting the Viacom Reserve Amount in effect from time
to time shall be available solely for the issuance of Viacom LCs and shall not
be utilized for any other purpose, including Revolving Loans, Swingline Loans or
Letters of Credit other than Viacom LCs. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Revolving Loans. Amounts repaid in respect of Term Loans may not be
reborrowed.

 

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan
or Competitive Loan) shall be made as part of a Borrowing consisting of Loans of
the same Class and Type made by the Lenders ratably in accordance with their
Commitments of the applicable Class. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

(b) Subject to Section 2.15, each Revolving Borrowing and Term Borrowing shall
be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith. Each Swingline Loan shall be an ABR Loan. Each
Competitive Loan shall be comprised entirely of Eurodollar Loans or Fixed Rate
Loans as the Borrower may request in accordance herewith. Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Revolving

 

36



--------------------------------------------------------------------------------

Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the aggregate Revolving Commitments less the Viacom
Reserve Amount or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $500,000 and not less than $1,000,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of 15 Eurodollar
Revolving Borrowings outstanding.

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Maturity Date, Tranche A Maturity Date or Tranche B Maturity Date, as applicable
.

 

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing or Term
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, on the Business Day of the proposed Borrowing; provided that any
such notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in substantially the form attached hereto as Exhibit E (or any
other form approved by the Administrative Agent) and signed by the Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

(i) whether the requested Borrowing is to be a Revolving Borrowing, Tranche A
Term Borrowing or Tranche B Term Borrowing;

 

(ii) the aggregate amount of such Borrowing;

 

(iii) the date of such Borrowing, which shall be a Business Day;

 

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

37



--------------------------------------------------------------------------------

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

 

If no election as to the Type of Borrowing is specified, or if no Interest
Period is specified with respect to any requested Eurodollar Revolving
Borrowing, then the requested Borrowing shall be deemed a Eurodollar Revolving
Borrowing with an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04. Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, from time to time during the Revolving Availability Period the
Borrower may request Competitive Bids and may (but shall not have any obligation
to) accept Competitive Bids and borrow Competitive Loans; provided that (x) the
sum of the aggregate Revolving Exposures (other than the Viacom LC Exposures)
plus the aggregate Competitive Loan Exposures shall not at any time exceed
(y) the aggregate Revolving Commitments minus the aggregate Viacom Reserve
Amount. While Competitive Loans are outstanding, availability under the
Revolving Commitment shall be reduced by the aggregate amount of such
outstanding Competitive Loans. To request Competitive Bids, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of a
Fixed Rate Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing; provided that the
Borrower may submit up to (but not more than) two Competitive Bid Requests on
the same day, but a Competitive Bid Request shall not be made within five
Business Days after the date of any previous Competitive Bid Request, unless any
and all such previous Competitive Bid Requests shall have been withdrawn or all
Competitive Bids received in response thereto rejected. Each such telephonic
Competitive Bid Request shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Competitive Bid Request in
substantially the form attached hereto as Exhibit F (or any other form approved
by the Administrative Agent) and signed by the Borrower. Each such telephonic
and written Competitive Bid Request shall specify the following information in
compliance with Section 2.02:

 

(i) the aggregate amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be a Fixed Rate Borrowing or a Eurodollar
Borrowing;

 

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”;

 

38



--------------------------------------------------------------------------------

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07;

 

(vi) whether such Borrowing may be prepaid and if so on what terms; and

 

(vii) the date interest payments will be made with respect to such Borrowing if
different than the times set forth in the definition of Interest Payment Date.

 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

 

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in substantially the form attached hereto as
Exhibit G (or any other form approved by the Administrative Agent) and must be
received by the Administrative Agent by telecopy, in the case of a Eurodollar
Competitive Borrowing, not later than 9:30 a.m., New York City time, two
Business Days before the proposed date of such Competitive Borrowing, and in the
case of an ABR Borrowing, not later than 9:30 a.m., New York City time, on the
proposed date of such Competitive Borrowing. Competitive Bids that do not
conform substantially to the form attached hereto as Exhibit G may be rejected
by the Administrative Agent, and the Administrative Agent shall notify the
applicable Lender as promptly as practicable. Each Competitive Bid shall specify
(i) the principal amount (which shall be a minimum of $5,000,000 and an integral
multiple of $1,000,000 and which may equal the entire principal amount of the
Competitive Borrowing requested by the Borrower) of the Competitive Loan or
Loans that the Lender is willing to make and (ii) the Competitive Bid Rate or
Competitive Bid Rates at which the Lender is prepared to make such Loan or Loans
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places).

 

(c) The Administrative Agent shall promptly notify the Borrower by telecopy of
the Competitive Bid Rates and the principal amount specified in each Competitive
Bid and the identity of each Lender that shall have made such Competitive Bids.

 

(d) Subject only to the provisions of this paragraph, the Borrower may accept or
reject any Competitive Bid. The Borrower shall notify the Administrative Agent
by telephone, confirmed by telecopy, whether and to what extent it has decided
to accept or reject each Competitive Bid, in the case of a Eurodollar
Competitive Borrowing, not later than 10:30 a.m., New York City time, two
Business Days before the date of the proposed Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 11:00 a.m., New York City time,
on the proposed date of the Competitive

 

39



--------------------------------------------------------------------------------

Borrowing; provided that (i) the failure of the Borrower to give such notice
shall be deemed to be a rejection of each Competitive Bid, (ii) the Borrower
shall not accept a Competitive Bid made at a particular Competitive Bid Rate if
the Borrower rejects a Competitive Bid made at a lower Competitive Bid Rate,
(iii) the aggregate amount of the Competitive Bids accepted by the Borrower
shall not exceed the aggregate amount of the requested Competitive Borrowing
specified in the related Competitive Bid Request, (iv) to the extent necessary
to comply with clause (iii) above, the Borrower may accept Competitive Bids at
the same Competitive Bid Rate in part, which acceptance, in the case of multiple
Competitive Bids at such Competitive Bid Rate, shall be made pro rata in
accordance with the amount of each such Competitive Bid, and (v) except pursuant
to clause (iv) above, no Competitive Bid shall be accepted for a Competitive
Loan unless such Competitive Loan is in a minimum principal amount of $5,000,000
and an integral multiple of $1,000,000; provided, further, that if a Competitive
Loan must be in an amount less than $5,000,000 because of the provisions of
clause (iv) above, such Competitive Loan may be for a minimum of $1,000,000 or
any integral multiple thereof, and in calculating the pro rata allocation of
acceptances of portions of multiple Competitive Bids at a particular Competitive
Bid Rate pursuant to clause (iv) the amounts shall be rounded to integral
multiples of $1,000,000 in a manner determined by the Borrower. A notice given
by the Borrower pursuant to this paragraph shall be irrevocable.

 

(e) The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted in
accordance with Section 2.07.

 

(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.

 

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Revolving Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding $50,000,000 or
(ii) (x) the sum of the aggregate Revolving Exposures (other than the Viacom LC
Exposures) plus the aggregate Competitive Loan Exposures exceeding (y) the
aggregate Revolving Commitments minus the Viacom Reserve Amount; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

 

40



--------------------------------------------------------------------------------

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender or shall initiate a wire transfer of the proceeds of
such Borrowing to any other domestic bank deposit account designated by the
Borrower (or, in the case of a Swingline Loan made to finance the reimbursement
of an LC Disbursement as provided in Section 2.06(e), by remittance to the
applicable Issuing Bank) by 3:00 p.m., New York City time, on the requested date
of such Swingline Loan.

 

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Borrower of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the Borrower of any default in the payment thereof.

 

41



--------------------------------------------------------------------------------

SECTION 2.06. Letters of Credit. (a) (i) Subject to the terms and conditions set
forth herein, on the Effective Date, the Issuing Bank(s) shall issue for the
account of Borrower a Viacom LC requested by the Borrower pursuant to the
Split-Off Agreement. Additionally, subject to the terms and conditions set forth
herein, the Borrower may request the issuance of Viacom LCs for its own account
at any time and from time to time during the Revolving Availability Period.
Availability under the Viacom Reserve Amount (as such Viacom Reserve Amount may
be adjusted from time to time in accordance with Section 2.09(g)) shall be
reduced by the Viacom LC Exposure, it being understood that the Viacom Reserve
Amount may be used solely for the issuance of Viacom LCs.

 

(ii) Subject to the terms and conditions set forth herein, the Borrower may
request the issuance of Letters of Credit other than Viacom LCs for its own
account, in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the Revolving
Availability Period; provided that the issuance of any such Letter of Credit
shall not result in (i) the aggregate Revolving Exposures (minus the Viacom LC
Exposures) plus the aggregate Competitive Loan Exposures exceeding (ii) the
aggregate Revolving Commitments minus the Viacom Reserve Amount. Availability
under the Revolving Commitments (other than the Viacom Reserve Amount) shall be
reduced by the aggregate amount of LC Exposure (other than Viacom LC Exposure)
outstanding from time to time. Each Existing Letter of Credit shall be deemed to
be a Letter of Credit for all purposes hereof and shall be deemed to have been
issued hereunder on the Effective Date.

 

(iii) In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the applicable Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit, the Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance (including the Effective Date, in the case of Viacom LCs to be
issued on the Effective Date), amendment, renewal or extension) a notice
requesting the issuance of such Letter of Credit or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a

 

42



--------------------------------------------------------------------------------

Business Day), the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) of this Section), the amount of such Letter of Credit,
the name and address of the beneficiary thereof, whether such Letter of Credit
is a Viacom LC and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by an Issuing Bank,
the Borrower also shall submit a letter of credit application on such Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit other than a Viacom LC shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (x) the
aggregate Revolving Exposures other than the Viacom LC Exposures plus the
aggregate Competitive Loan Exposures shall not exceed (y) the aggregate
Revolving Commitments less the Viacom Reserve Amount. A Viacom LC shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Viacom LC the Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension, the aggregate Viacom LC Exposures shall not exceed the Viacom Reserve
Amount. Subject to the foregoing, (i) after the Effective Date, the Borrower may
request the issuance of additional Viacom LCs, provided that, and the Borrower
by making any such request will be deemed to represent that, the issuance of
such additional Viacom LCs have been approved by Viacom, (ii) the beneficiary of
any Viacom LC may surrender such Letter of Credit at any time to the relevant
Issuing Bank for cancellation, including in connection with any request by the
Borrower pursuant to clause (i) above for the issuance of a replacement Viacom
LC in a lesser or greater amount, and (iii) the Borrower may from time to time
request an amendment to any Viacom LC (including to reduce or increase the
amount thereof), but no such amendment shall become effective unless consented
to by the beneficiary of such Viacom LC. Except for Automatic Reductions that
reduce the Viacom Reserve Amount as set forth in Section 2.09(g), any increase
or decrease in the outstanding amounts of the Viacom LCs shall not increase or
decrease the Viacom Reserve Amount.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Revolving Maturity Date; provided, however, that
any Letter of Credit, including any Viacom LC, may provide for automatic renewal
on an annual basis substantially in accordance with the provisions of Exhibit C
hereof, so long as any such Letter of Credit expires at or prior to the date
that is five Business Days prior to the Revolving Maturity Date.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In

 

43



--------------------------------------------------------------------------------

consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. On the Effective
Date and without further action by any party hereto, each Issuing Bank that has
issued an Existing Letter of Credit shall be deemed to have granted to each
Revolving Lender, and each Revolving Lender shall be deemed to have acquired
from such Issuing Bank, a participation in each such Existing Letter of Credit
in accordance with the foregoing provisions of this paragraph.

 

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $1,000,000 the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent

 

44



--------------------------------------------------------------------------------

shall distribute such payment to the applicable Issuing Bank or, to the extent
that Revolving Lenders have made payments pursuant to this paragraph to
reimburse the applicable Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse the applicable Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the applicable
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided that the foregoing
shall not be construed to excuse such Issuing Bank from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or willful misconduct on the part of the applicable
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, such
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

 

45



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.

 

(h) Interim Interest. If the applicable Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made (including with the proceeds of an
ABR Revolving Borrowing or a Swingline Borrowing requested in accordance with
paragraph (e) of this Section), the unpaid amount thereof shall bear interest,
for each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement at the rate
per annum then applicable to ABR Revolving Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.14(d) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Lender to the extent of such payment.

 

(i) Addition and Replacement of Issuing Banks. An Issuing Bank may be replaced
at any time by written agreement among the Borrower, the replaced Issuing Bank
and the successor Issuing Bank, and acknowledged by the Administrative Agent.
The Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.13(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the applicable Issuing Bank under this Agreement with respect
to the Letters of Credit to be issued thereafter and (ii) references herein to
the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit. A Revolving Lender may
become an additional Issuing Bank hereunder if designated by the Borrower
pursuant to a written agreement among the Borrower and such Revolving Lender,
and acknowledged by the Administrative Agent. The Administrative Agent shall
notify the Revolving Lenders of any such additional Issuing Bank.
Notwithstanding the foregoing, the Borrower shall not designate any Revolving
Lender as an Issuing Bank hereunder if, after giving effect thereto, there would
be more than five Issuing Banks.

 

46



--------------------------------------------------------------------------------

(j) Cash Collateralization. If any Event of Default described in clauses (a),
(b), (h) or (i) of Article VII shall occur and be continuing, on the Business
Day that the Borrower receives notice from the Administrative Agent that the
Required Lenders have (or, if the maturity of the Loans has been accelerated,
the Revolving Lenders with LC Exposure representing greater than 50% of the
total LC Exposure) demanded the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the total LC Exposure as of such date plus
any accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII. Each such deposit shall be held
by the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits in Permitted Investments, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower in respect of the LC Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default described above,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within two Business Days after all such Events of Default have been
cured or waived or the Obligations have been paid in full and the Letters of
Credit have terminated or expired and all Commitments have terminated or
expired.

 

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting or transferring the amounts so received, in like
funds, to an account of the Borrower maintained with the Administrative Agent in
New York City or any other domestic bank deposit account of the Borrower, in
each case as designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

 

47



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Competitive Loans or Swingline Borrowings, which may not be converted or
continued.

 

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
substantially the form attached hereto as Exhibit H (or any other form approved
by the Administrative Agent) and signed by the Borrower.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 and paragraph (e) of this
Section:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

48



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Borrowing of one month’s duration. Notwithstanding any contrary
provision hereof, if any Event of Default described in clauses (a), (b), (h) or
(i) of Article VII shall occur and be continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as such Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

 

SECTION 2.09. Termination and Reduction of Commitments; Reduction of Viacom
Reserve Amount. (a) Unless previously terminated, (i) the Tranche A Commitments
and Tranche B Commitments shall terminate at 5:00 p.m., New York City time, on
the Effective Date and (ii) the Revolving Commitments shall terminate on the
Revolving Maturity Date.

 

49



--------------------------------------------------------------------------------

(b) The Revolving Commitments shall be automatically and permanently reduced on
each date set forth below in the aggregate principal amount set forth opposite
such date:

 

Date

--------------------------------------------------------------------------------

   Amount of Reduction


--------------------------------------------------------------------------------

October 1, 2007

   $ 25,000,000

January 1, 2008

     25,000,000

April 1, 2008

     25,000,000

July 1, 2008

     25,000,000

October 1, 2008

     25,000,000

January 1, 2009

     25,000,000

April 1, 2009

     25,000,000

July 1, 2009

     25,000,000

 

(c) Any reduction of the Revolving Commitments (other than those pursuant to
paragraph (b) of this Section) shall be applied to reduce the subsequent
scheduled reductions of the Revolving Commitments to be made pursuant to
paragraph (b) ratably. The scheduled reductions in the Revolving Commitments
pursuant to paragraph (b) shall not be applied to reduce the then applicable
Viacom Reserve Amount. Notwithstanding anything to the contrary contained in
this Agreement, the Viacom Reserve Amount may only be reduced pursuant to
paragraph (g) of this Section.

 

(d) Subject to compliance with the provisions of paragraph (e) of this Section,
Borrower may at any time terminate, or from time to time reduce, the Revolving
Commitments; provided that (i) each reduction of the Revolving Commitments shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) the Borrower shall not terminate or reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.12, (x) the sum of the aggregate
Revolving Exposures (other than Viacom LC Exposures) plus the aggregate
Competitive Loan Exposures would exceed (y) the aggregate Revolving Commitments
less the then-current Viacom Reserve Amount. No such termination or reduction
shall be applied to reduce the then applicable Viacom Reserve Amount unless the
conditions of paragraph (g) of this Section have been met.

 

(e) The Borrower shall notify the Administrative Agent in writing of any
election to terminate or reduce the Revolving Commitment under paragraph (d) of
this Section at least one Business Day prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective

 

50



--------------------------------------------------------------------------------

date) if such condition is not satisfied. Any termination or reduction of the
Revolving Commitments shall be permanent. Each reduction of the Revolving
Commitments shall be made ratably among the Lenders in accordance with their
Revolving Commitments.

 

(f) If any prepayment of Term Borrowings is required pursuant to Section 2.12(c)
but cannot be made because there are no Term Borrowings outstanding, or because
the amount of the required prepayment exceeds the outstanding amount of Term
Borrowings, then, on the date that such prepayment is required, the Revolving
Commitments will be reduced by an aggregate amount equal to such excess.

 

(g) Subject to compliance with the provisions of this paragraph, the Borrower
may, at any time or from time to time, reduce the Viacom Reserve Amount (any
such reduction, a “Voluntary Reduction”); provided that (i) each such reduction
shall be in an amount that is an integral multiple of $1,000,000, (ii) evidence
that Viacom has consented to such reduction shall be provided in the manner set
forth below and (iii) the Viacom Reserve Amount shall not at any time be reduced
if, after giving effect to such reduction (and any concurrent surrender of
outstanding Viacom LCs), the aggregate Viacom LC Exposures would exceed the
Viacom Reserve Amount. The Borrower shall notify the Administrative Agent in
writing of any election to reduce the Viacom Reserve Amount under this paragraph
at least three Business Days prior to the effective date of such reduction,
specifying such election and the effective date thereof. Such notice shall be
accompanied by a certification of an executive officer of Viacom stating that
Viacom consents to such reduction, making reference to this Agreement and
specifying the amount of the approved reduction. No such Voluntary Reduction
shall be effective unless such certification by Viacom is provided. Promptly
following receipt of such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice of a voluntary reduction in the
Viacom Reserve Amount delivered by the Borrower pursuant to this Section shall
be irrevocable. Whenever and on each occasion that any LC Disbursement is made
in respect of any Viacom LC, the Viacom Reserve Amount will automatically be
reduced by the amount of such LC Disbursement (an “Automatic Reduction”). The
Borrower may at any time after any Voluntary Reduction or Automatic Reduction
increase the Viacom Reserve Amount by an amount not exceeding the aggregate
amount of any Automatic Reductions and Voluntary Reductions theretofore made and
not reinstated by giving written notice of such increase to the Administrative
Agent, provided that after giving effect to any such increase, (x) the aggregate
Revolving Exposures (minus the Viacom LC Exposures) plus the Competitive Loan
Exposures will not exceed (y) the amount of the Revolving Commitments minus the
Viacom Reserve Amount. No Automatic Reduction or Voluntary Reduction in the
Viacom Reserve Amount shall, of itself, constitute, cause or require a reduction
in the amount of the Revolving Commitments, voluntary reductions to which are
covered by the provisions of paragraphs (d) and (e) of this Section.

 

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Revolving Maturity Date, (ii) to the Administrative Agent for the
account

 

51



--------------------------------------------------------------------------------

of each Lender the then unpaid principal amount of each Term Loan of such Lender
as provided in Section 2.11, (iii) to the Administrative Agent for the account
of a Lender that has made a Competitive Loan the unpaid principal amount of such
Competitive Loan on the last day of the Interest Period applicable to such Loan
and (iv) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Revolving Maturity Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least two Business Days after such Swingline Loan is made;
provided that on each date that a Revolving Borrowing or a Competitive Loan is
made, the Borrower shall repay all Swingline Loans that were outstanding on the
date such Borrowing was requested.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and the Borrower. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

52



--------------------------------------------------------------------------------

SECTION 2.11. Amortization of Term Loans. (a) Subject to adjustment pursuant to
paragraph (d) of this Section, the Borrower shall repay Tranche A Term
Borrowings on each date set forth below in the aggregate principal amount set
forth opposite such date:

 

Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

October 1, 2005

   $ 3,750,000

January 1, 2006

     3,750,000

April 1, 2006

     3,750,000

July 1, 2006

     3,750,000

October 1, 2006

     3,750,000

January 1, 2007

     3,750,000

April 1, 2007

     3,750,000

July 1, 2007

     3,750,000

October 1, 2007

     3,750,000

January 1, 2008

     3,750,000

April 1, 2008

     3,750,000

July 1, 2008

     3,750,000

October 1, 2008

     13,750,000

January 1, 2009

     13,750,000

April 1, 2009

     13,750,000

August 20, 2009

     13,750,000

 

(b) Subject to adjustment pursuant to paragraph (d) of this Section, the
Borrower shall repay Tranche B Term Borrowings on each date set forth below in
the aggregate principal amount set forth opposite such date:

 

Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

October 1, 2005

   $ 1,375,000

January 1, 2006

     1,375,000

April 1, 2006

     1,375,000

July 1, 2006

     1,375,000

October 1, 2006

     1,375,000

January 1, 2007

     1,375,000

April 1, 2007

     1,375,000

July 1, 2007

     1,375,000

October 1, 2007

     1,375,000

January 1, 2008

     1,375,000

April 1, 2008

     1,375,000

July 1, 2008

     1,375,000

October 1, 2008

     13,750,000

January 1, 2009

     13,750,000

April 1, 2009

     13,750,000

July 1, 2009

     13,750,000

October 1, 2009

     13,750,000

January 1, 2010

     13,750,000

April 1, 2010

     13,750,000

July 1, 2010

     13,750,000

October 1, 2010

     105,875,000

January 1, 2011

     105,875,000

April 1, 2011

     105,875,000

August 20, 2011

     105,875,000

 

53



--------------------------------------------------------------------------------

(c) To the extent not previously paid, all Tranche A Term Loans shall be due and
payable on the Tranche A Maturity Date, and all Tranche B Term Loans shall be
due and payable on the Tranche B Maturity Date.

 

(d) Any prepayment of a Term Borrowing of either Class, including any mandatory
prepayments pursuant to Section 2.12, shall be applied to reduce ratably the
subsequent scheduled repayments of the Term Borrowings of such Class to be made
pursuant to this Section.

 

(e) Prior to any repayment of any Term Borrowings of either Class hereunder, the
Borrower shall select the Borrowing or Borrowings of the applicable Class to be
repaid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection not later than (i) 11:00 a.m., New York City time,
three Business Days before the scheduled date of such repayment, in the case of
a Eurodollar Borrowing and (ii) 11:00 a.m., New York City time on the scheduled
date of such repayment, in the case of an ABR Borrowing. Each repayment of a
Borrowing shall be applied ratably to the Loans included in the repaid
Borrowing. Repayments of Term Borrowings shall be accompanied by accrued
interest on the amount repaid.

 

SECTION 2.12. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part in an
integral multiple of $1,000,000 and in an amount not less than $5,000,000,
subject to the requirements of this Section; provided that, without the prior
consent of the Lender thereof, the Borrower shall not have a right to prepay any
Competitive Loan which the Borrower indicated was not prepayable in the related
Competitive Bid Request.

 

(b) In the event and on each occasion that (x) the sum of the aggregate
Revolving Exposures (minus the Viacom LC Exposures) plus the aggregate
Competitive Loan Exposures exceeds (y) the total Revolving Commitments minus the
Viacom Reserve Amount, the Borrower shall prepay Revolving Borrowings or
Swingline Borrowings (or, if no such Borrowings are outstanding, deposit cash
collateral in an account with the Administrative Agent pursuant to
Section 2.06(j)) in an aggregate amount equal to such excess. In the event and
on each occasion that the aggregate Viacom LC Exposures exceed the Viacom
Reserve Amount, the Borrower shall deposit cash collateral in an account with
the Administrative Agent pursuant to Section 2.06(j) in an aggregate amount
equal to such excess.

 

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Subsidiary in respect of any Prepayment Event,
the Borrower shall, within ten Business Days after such Net Proceeds are
received, prepay Term Borrowings and, after the Term Borrowings have been repaid
in full, prepay

 

54



--------------------------------------------------------------------------------

Revolving Borrowings and permanently reduce the Revolving Commitments, in an
aggregate amount equal to 75% of such Net Proceeds; provided that, if the
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer to the effect that the Borrower and the Subsidiaries intend to apply the
Net Proceeds from such event (or a portion thereof specified in such
certificate), within 180 days after receipt of such Net Proceeds, to construct
or acquire assets all or substantially all of which consist of Stores and
related equipment and inventory, or acquire all or substantially all the Equity
Interests in a Person all or substantially all of whose assets are Stores and
related equipment and inventory, and certifying that no Default has occurred and
is continuing, then no prepayment shall be required pursuant to this paragraph
in respect of the Net Proceeds in respect of such event (or the portion of such
Net Proceeds specified in such certificate, if applicable) except to the extent
of any such Net Proceeds therefrom that have not been so applied by the end of
such 180-day period, at which time a prepayment shall be required in an amount
equal to 75% of such Net Proceeds from such event that have not been so applied;
and provided further, however, that the aggregate amount of Net Proceeds from
all such events which the Borrower elects to reinvest shall not exceed
$10,000,000 (and the Borrower shall not be entitled to deliver certificates
pursuant to the preceding proviso from and after the time that the amount of Net
Proceeds the Borrower elected to reinvest equals or exceeds such amount).

 

(d) Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending December 31, 2005, the Borrower will prepay Term Borrowings
in an aggregate amount equal to 50% of Excess Cash Flow, if any, for such fiscal
year. Each prepayment pursuant to this paragraph shall be made on or before the
date on which financial statements are required to be delivered pursuant to
Section 5.01 with respect to the fiscal year for which Excess Cash Flow is being
calculated (and in any event within 90 days after the end of such fiscal year).

 

(e) If, on any date, the Available Cash (other than any amounts that will be
applied to the repayment of Borrowings within the next 10 Business Days pursuant
to Section 2.12(c)) exceeds $75,000,000, the Borrower will provide notice to the
Administrative Agent on such date and within one Business Day of such date repay
Revolving Loans and Swingline Loans in an amount equal to such excess (or if
less, in the amount of all outstanding Revolving Loans and Swingline Loans).

 

(f) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to
paragraph (g) of this Section. In the event of any mandatory prepayment of Term
Borrowings made pursuant to Section 2.12(c) or (d) at a time when Term
Borrowings of both Classes remain outstanding, the Borrower shall select Term
Borrowings to be prepaid so that the aggregate amount of such prepayment is
allocated between the Tranche A Term Borrowings and Tranche B Term Borrowings
pro rata based on the aggregate principal amount of outstanding Borrowings of
each such Class.

 

55



--------------------------------------------------------------------------------

(g) Except for prepayments made pursuant to Section 2.12(e), the Borrower shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of prepayment, (ii) in the case of prepayment of an ABR Borrowing, not
later than 11:00 a.m., New York City time, on the date of prepayment or (iii) in
the case of prepayment of a Swingline Loan, not later than 12:00 noon, New York
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date, the principal amount of each Borrowing or
portion thereof to be prepaid and, in the case of a mandatory prepayment, a
reasonably detailed calculation of the amount of such prepayment; provided that,
if a notice of optional prepayment is given in connection with a conditional
notice of termination of the Revolving Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice (other than a notice relating solely to Swingline
Loans), the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest unpaid to the extent required by Section 2.14.

 

SECTION 2.13. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Commitment Fee Rate on the average daily unused amount of the Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Commitment terminates. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the
Effective Date. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). For purposes of computing commitment
fees with respect to Revolving Commitments, a Revolving Commitment of a Lender
shall be deemed to be used to the extent of the outstanding Revolving Loans and
the LC Exposure of such Lender (and the Swingline Exposure of such Lender shall
be disregarded for such purpose).

 

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Margin then in
effect with respect thereto as interest on Eurodollar Revolving Loans on the
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding

 

56



--------------------------------------------------------------------------------

the later of the date on which such Lender’s Revolving Commitment terminates and
the date on which such Lender ceases to have any LC Exposure and (ii) to the
applicable Issuing Bank a fronting fee, which shall accrue at the rate of
.125% per annum on the outstanding amount of Letters of Credit issued by such
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any outstanding Letters of Credit issued by
such Issuing Bank, as well as the applicable Issuing Bank’s standard and
customary fees with respect to the issuance (other than in respect of Existing
Letters of Credit), amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on written demand. Any other
fees payable to the applicable Issuing Bank pursuant to this paragraph shall be
payable within 10 days after written demand. All participation fees and fronting
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

 

(c) All voluntary prepayments of Tranche B Term Loans effected on or prior to
the first anniversary of the Effective Date with the proceeds of a substantially
concurrent issuance or incurrence of Indebtedness (including any replacement or
incremental term loan facility effected pursuant to an amendment of this
Agreement) in connection with a repricing or refinancing of all or any portion
of the Tranche B Term Loans will be accompanied by a prepayment fee equal to
1.0% of the aggregate principal amount of any such prepayment, which fee shall
be paid by the Borrower to the Administrative Agent, for the accounts of the
Tranche B Lenders, on the date of such prepayment.

 

(d) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon in writing
between the Borrower and the Administrative Agent.

 

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees,
participation fees and prepayment fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.

 

SECTION 2.14. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Margin.

 

57



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurodollar Borrowing shall bear interest (i) in
the case of a Eurodollar Revolving Borrowing or a Eurodollar Term Borrowing, at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Margin and (ii) in the case of a Eurodollar Competitive
Borrowing, at the LIBO Rate for the Interest Period in effect for such Borrowing
plus (or minus, as applicable) the Margin applicable to such Borrowing.

 

(c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Fixed Rate Loan.

 

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section,
from the date overdue until such amount is paid.

 

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on written demand, (ii) in the
event of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.15. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or LIBO Rate for such Interest Period; or

 

58



--------------------------------------------------------------------------------

(ii) the Administrative Agent is advised by the Required Lenders (or, in the
case of a Eurodollar Competitive Loan, the Lender that is required to make such
a Eurodollar Competitive Loan) that the Adjusted LIBO Rate or LIBO Rate for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.16. Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or an Issuing Bank; or

 

(ii) impose on any Lender or an Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans or Fixed Rate Loans
made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the applicable Issuing Bank of participating in, issuing or
maintaining any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or the applicable Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender or
the applicable Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b) If any Lender or an Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding

 

59



--------------------------------------------------------------------------------

company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

 

(c) A certificate of a Lender or an Issuing Bank setting forth (i) the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and (ii) that is such Lender’s or Issuing Bank’s customary practice,
from and after the date of such certificate, to charge its borrowers for such
increased costs incurred by such Lender or such Issuing Bank, as the case may
be, shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or such Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d) Failure or delay on the part of any Lender or an Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 30 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor.

 

(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Competitive Loan was made.

 

SECTION 2.17. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Revolving Loan, Fixed Rate Loan or Term Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.09 or Section 2.12(g) and is revoked in
accordance therewith), (d) the failure to borrow any Competitive Loan after
accepting the Competitive Bid to make such Competitive Loan, or (e) the
assignment of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.20, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to equal an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event

 

60



--------------------------------------------------------------------------------

not occurred, at the Adjusted LIBO Rate, LIBO Rate or Fixed Rate, as the case
may be, that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

SECTION 2.18. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.18) the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

(b) In addition, the Borrower shall pay any Other Taxes (not already paid
pursuant to Section 2.18(a)(iii)) to the relevant Governmental Authority in
accordance with applicable law.

 

(c) The Borrower shall indemnify the Administrative Agent, each Lender and the
applicable Issuing Bank, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder or
under any other Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.18) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the applicable Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
Issuing Bank, shall be conclusive absent manifest error. Notwithstanding the
foregoing, the Borrower shall have no liability pursuant to this Section 2.18(c)
to indemnify the Administrative Agent, a Lender or an Issuing Bank for
Indemnified Taxes or Other Taxes that were paid by the Administrative Agent,
such Lender or such Issuing Bank more than 90 days prior to written demand for
indemnification.

 

61



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt, if any,
issued by such Governmental Authority evidencing such payment, a copy of the
return, if any, reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate of withholding, provided that such
Foreign Lender has received written notice from the Borrower advising it of the
availability of such exemption or reduction and supplying all applicable
documentation provided by such jurisdiction.

 

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.18, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.18 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any interest imposed by the relevant Governmental Authority)
to the Administrative Agent or such Lender in the event the Administrative Agent
or such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

 

(g) Notwithstanding any provision of the Loan Documents to the contrary, this
Section 2.18 shall be the sole provision governing indemnities and claims for
Indemnified Taxes and Other Taxes under the Loan Documents.

 

SECTION 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.16,
2.17 or 2.18, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to

 

62



--------------------------------------------------------------------------------

12:00 noon, New York City time), on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to an Issuing Bank or the Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.16, 2.17, 2.18 and 9.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans, Term Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or

 

63



--------------------------------------------------------------------------------

participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable Issuing Bank, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Lenders or such Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.19(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

SECTION 2.20. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.16, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.16 or 2.18, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous in any material respect to such Lender. The
Borrower hereby agrees to pay all reasonable out-of-pocket costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b) If any Lender requests compensation under Section 2.16, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole

 

64



--------------------------------------------------------------------------------

expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement (other than any outstanding
Competitive Loans held by it) to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent (and, if a Revolving Commitment is being assigned, each
Issuing Bank and the Swingline Lender), which consent(s) shall not unreasonably
be withheld or delayed, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans (other than Competitive
Loans) and funded participations in LC Disbursements and Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal,
funded participations and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.16 or payments required
to be made pursuant to Section 2.18, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01. Organization; Powers. The Borrower and each of the Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, as applicable, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, has not had
and would not reasonably be expected to result in a Material Adverse Effect, is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required.

 

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder action. This Agreement has
been duly executed and delivered by the Borrower and constitutes, and each other
Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of the Borrower or such Loan Party (as the case may be), enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

65



--------------------------------------------------------------------------------

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been (or prior to the
Effective Date will be) obtained or made and are in full force and effect and
except filings necessary to perfect Liens created under the Loan Documents,
(b) will not violate any applicable law or regulation or order of any
Governmental Authority (except where such violation has not resulted, and would
not reasonably be expected to result in, a Material Adverse Effect) or the
charter, by-laws or other organizational documents of the Borrower or any of the
Subsidiaries, (c) will not violate or result in a default under any indenture or
any other material agreement or instrument binding upon the Borrower or any of
the Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Borrower or any of the Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of the Subsidiaries, except Liens created under the Loan
Documents or otherwise permitted under Section 6.02.

 

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2003, reported on by PricewaterhouseCoopers LLP,
independent registered public accounting firm, and (ii) as of and for the fiscal
quarter ended June 30, 2004 and the portion of the fiscal year then ended,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and the consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.

 

(b) The Borrower has heretofore furnished to the Lenders its pro forma
consolidated balance sheet as of June 30, 2004, prepared giving effect to the
Transactions, the Split-Off and the issuance and sale of the Subordinated Debt
as if such events had occurred on such date. Such pro forma consolidated balance
sheet (i) has been prepared in good faith based on the same assumptions used to
prepare the pro forma financial statements included in the Offering Memorandum
dated August 13, 2004 with respect to the Subordinated Debt (which assumptions
are believed by the Borrower to be reasonable), (ii) is based on the best
information available to the Borrower after due inquiry, (iii) accurately
reflects all adjustments necessary to give effect to the Transactions, the
issuance and sale of the Subordinated Debt and the Split-Off and (iv) presents
fairly, in all material respects, the pro forma financial position of the
Borrower and the consolidated Subsidiaries as of June 30, 2004 as if the
Transactions, the issuance and sale of the Subordinated Debt and the Split-Off
Date had occurred on such date.

 

66



--------------------------------------------------------------------------------

(c) Except as set forth in the Borrower’s filings with the SEC publicly
available after June 16, 2002 and prior to October 25, 2005 (the “SEC
Documents”) or in the projections included in the Information Memorandum, since
December 31, 2003, there has been no event, condition or circumstance that has
had or would reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.05. Properties. (a) The Borrower and each of the Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

(b) The Borrower and each of the Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to the business of the Borrower and the Subsidiaries taken as a whole,
and to the knowledge of the Borrower, the use thereof by the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, has not had and
would not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.06. Litigation and Environmental Matters. (a) Except as set forth in
the SEC Documents, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of the
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve any of the Loan Documents or the Transactions.

 

(b) Except with respect to matters that, individually or in the aggregate, have
not had and would not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of the Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received written notice
of any claim with respect to any Environmental Liability or (iv) knows of any
basis for any Environmental Liability.

 

SECTION 3.07. Compliance with Laws and Agreements. The Borrower and each of the
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, has not had and would
not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.08. Investment and Holding Company Status. Neither the Borrower nor
any of the Subsidiaries is (a) an “investment company” as defined in, or

 

67



--------------------------------------------------------------------------------

subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

 

SECTION 3.09. Taxes. The Borrower and each of the Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so has not had and would not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $25,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $25,000,000 the fair market value
of the assets of all such Plans.

 

SECTION 3.11. Disclosure. The Borrower has delivered to the Administrative Agent
true and correct copies of the Viacom Agreements. Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other written information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, taken as a whole, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time when prepared, it being recognized by the Lenders that
such projections and other information regarding future events are not to be
viewed as facts and that actual results or developments during the period or
periods covered may differ from the delivered projections and other prospective
information.

 

SECTION 3.12. Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Borrower in, each Subsidiary of the Borrower and
identifies each Material Subsidiary, each Significant Foreign Subsidiary and
each Foreign Subsidiary, in each case as of the Effective Date.

 

68



--------------------------------------------------------------------------------

SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of the Borrower and the Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. The Borrower believes that the insurance maintained by
or on behalf of the Borrower and the Subsidiaries is adequate.

 

SECTION 3.14. Labor Matters. As of the Effective Date, there are no material
strikes, lockouts or slowdowns against the Borrower or any Subsidiary pending
or, to the knowledge of the Borrower, threatened. The consummation of the
Transactions and the Split-Off will not give rise to any right of termination or
right of renegotiation on the part of any union under any material collective
bargaining agreement to which the Borrower or any Subsidiary is bound.

 

SECTION 3.15. Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date and immediately following the making of each Loan
made on the Effective Date and after giving effect to the application of the
proceeds of such Loans (including to finance the Special Dividend), (a) the fair
value of the assets of the Borrower and the other Loan Parties on a consolidated
basis, at a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
the Borrower and the other Loan Parties on a consolidated basis will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Borrower and the other
Loan Parties on a consolidated basis will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower and the other Loan
Parties on a consolidated basis will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Effective Date.

 

SECTION 3.16. Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” under and as defined in the Subordinated Debt Documents.

 

SECTION 3.17. Franchises. The Borrower (i) is not in default under any material
franchise agreement or material area development agreement between the Borrower
and any of its Franchisees, and (ii) is in compliance with all state and federal
franchise laws applicable to the Borrower, except for instances of default or
noncompliance that, individually or in the aggregate, have not had and would not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.18. Security Interests. (a) When executed and delivered, the Security
Documents will be effective to create in favor of the Collateral Agent for the
ratable benefit of the Secured Parties (as defined in the Collateral Agreement)
a valid and enforceable security interest in the Collateral and (i) when the
Collateral constituting certificated securities (as defined in the Uniform
Commercial Code) is delivered to the Collateral Agent thereunder together with
instruments of transfer duly endorsed in blank,

 

69



--------------------------------------------------------------------------------

the security interest of the Collateral Agent therein will constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the pledgors in such Collateral, prior and superior in right to any other Person
(it being understood that no representation is made under this clause (i) as to
(A) any such Collateral that is subject to a Foreign Pledge Agreement or (B) the
perfection or priority of any Lien to the extent that such perfection or
priority is determined under the law of a jurisdiction outside the United
States, which are covered by paragraph (b) below), and (ii) (A) when financing
statements in appropriate form are filed in the offices specified in the
Perfection Certificate delivered on the Effective Date, the security interest of
the Collateral Agent will constitute a fully perfected Lien on and security
interest in all right, title and interest of the Grantors (as defined in the
Collateral Agreement) in the remaining Collateral (other than (x) the Mortgaged
Properties, (y) the Collateral (as defined in the Security Agreement) created
under the Security Agreement and (z) the Collateral (as defined in the Aircraft
Security Agreement) created under the Aircraft Security Agreement) to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, prior and superior to the rights of any other Person and (B) when
financing statements in appropriate form are filed in the offices specified in
the Perfection Certificate delivered on the Second Amendment Effective Date, the
security interest of the Collateral Agent will constitute a fully perfected Lien
on and security interest in all right, title and interest of the Grantors (as
defined in the Security Agreement) in the Collateral (as defined in the Security
Agreement) created under the Security Agreement to the extent perfection can be
obtained by filing Uniform Commercial Code financing statements, prior and
superior to the rights of any other Person subject only to the Liens permitted
by Section 6.02.

 

(b) After taking the actions specified for perfection therein, each Foreign
Pledge Agreement, when executed and delivered, will be effective under
applicable law to create in favor of the Collateral Agent for the ratable
benefit of the Secured Parties a valid and enforceable security interest in the
Collateral subject thereto, and will constitute a fully perfected Lien on and
security interest in all right, title and interest of the Loan Parties in the
collateral subject thereto, prior and superior to the rights of any other
Person.

 

(c) When the Security Agreement or an adequate summary thereof is properly filed
in the United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Security Agreement and such financing
statements shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereunder in the Intellectual
Property (as defined in the Security Agreement), in each case prior and superior
to the rights of any other Person subject only to Permitted Encumbrances (it
being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a lien on registered trademarks and patents, trademark and patent
applications and registered copyrights acquired by the grantors after the date
hereof).

 

70



--------------------------------------------------------------------------------

(d) The Aircraft Security Agreement entered into after the Second Amendment
Effective Date pursuant to Section 5.12, when executed and properly filed with
the Federal Aviation Administration, shall be effective to constitute, in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties (as
defined in the Aircraft Security Agreement), a fully perfected Lien on, and
security interest in, all right, title and interest of the grantors thereunder
in the Aircraft and the proceeds thereof, prior and superior to the rights of
any other Person subject only to Permitted Encumbrances.

 

(e) The Mortgages, if any, entered into after the Second Amendment Effective
Date pursuant to Section 5.12 shall be effective to create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable Lien on all of the applicable Loan Parties’ right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when such Mortgages are filed in the proper real estate filing offices, such
Mortgages shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the applicable Loan Parties in such Mortgaged
Property and the proceeds thereof, in each case prior and superior to the rights
of any other Person subject only to Permitted Encumbrances.

 

(f) Upon the execution by (i) the applicable Loan Party, (ii) the relevant
depositary bank or securities intermediary and (iii) the Collateral Agent of an
Account Control Agreement in respect of a Deposit and Securities Account, the
security interest created in favor of the Collateral Agent for the ratable
benefit of the Secured Parties (as defined in the Security Agreement) by the
Security Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the applicable Loan Party in such
Deposit and Securities Account and the proceeds thereof, in each case prior and
superior to the rights of any other Person.

 

SECTION 3.19. Use of Proceeds. The Borrower will use the proceeds of the Loans
and will request the issuance of Letters of Credit only for the purposes set
forth in Section 5.10.

 

SECTION 3.20. Federal Reserve Regulation. No part of the proceeds of any of the
Loans will be used for any purpose which violates or is inconsistent with the
provisions of Regulation T, U or X of the Board. None of Borrower or any of the
Subsidiaries is engaged or will engage, principally or as one of its important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” any “margin stock” within the meaning of Regulation U. As of the
Effective Date, no more than 25% of the value of the assets of the Borrower, or
of the Borrower and the Subsidiaries taken as a whole, which are subject to the
restrictions contained in Article VI would constitute Margin Stock. If the
proceeds of any Loans are to be used in a manner which would cause such Loans to
be classified as “purpose credits” under Regulation U, then at the time of the
making of such Loans and at the time of the making of each Loan thereafter
(after applying the proceeds of all Loans then being or theretofore made), no
more than 25% of the value of the assets of the Borrower, or of the Borrower and
the Subsidiaries taken as a whole, which are subject to the restrictions
contained in Article VI shall constitute Margin Stock.

 

71



--------------------------------------------------------------------------------

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

 

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Vinson & Elkins L.L.P., counsel for the Borrower, and of Edward B.
Stead, General Counsel of the Borrower, substantially in the forms of Exhibit
B-1 and Exhibit B-2, respectively. The Borrower hereby requests such counsel to
deliver such opinions.

 

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent.

 

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the Chief Executive Officer or a Financial Officer
of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

 

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent invoiced
at least one Business Day prior to the Effective Date, reimbursement or payment
of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel) required to be reimbursed or paid by any Loan Party
hereunder or under any other Loan Document.

 

(f) The Collateral and Guarantee Requirement shall have been satisfied, (ii) the
Administrative Agent shall have received a completed Perfection Certificate
dated the Effective Date and signed by an executive officer or Financial Officer
of the Borrower, together with all attachments contemplated thereby, (iii) the
Borrower shall have delivered, and caused each Subsidiary Loan

 

72



--------------------------------------------------------------------------------

Party to deliver, to the Collateral Agent all certificates, if any, representing
Equity Interests required to be pledged pursuant to the Collateral and Guarantee
Requirement and (iv) the Collateral Agent, for the ratable benefit of the
Lenders, shall have a fully perfected first priority Lien on, and security
interest in, the Collateral.

 

(g) The terms and conditions of the Subordinated Debt and the provisions of the
Subordinated Debt Documents shall be reasonably satisfactory to the Lenders. The
Administrative Agent shall have received copies of the Subordinated Debt
Documents, certified by a Financial Officer as complete and correct.

 

(h) All consents and approvals required to be obtained from any Governmental
Authority or other Person in connection with the Transactions shall have been
obtained and shall be in full force and effect.

 

(i) The Existing Credit Agreement shall have been terminated and all amounts
outstanding thereunder shall have been repaid or shall be repaid substantially
simultaneously with the making of the initial Loans hereunder pursuant to
arrangements reasonably satisfactory to the Administrative Agent.

 

Upon satisfaction of each of the conditions set forth in Section 4.01, the
Borrower and the Administrative Agent shall execute a certificate of
effectiveness in the form attached hereto as Exhibit I confirming such
satisfaction and confirming the Effective Date, and thereafter, the
Administrative Agent shall promptly notify the Lenders in writing of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) at or prior to 5:00 p.m., New York City time, on October 31, 2004
(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of an Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

 

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).

 

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, no Default
shall have occurred and be continuing.

 

73



--------------------------------------------------------------------------------

(c) In the case of a Borrowing, the Available Cash on such date (after giving
effect to such Borrowing) plus any other funds anticipated to be received on
such date minus any cash expenditures anticipated to be made on such date, will
not exceed $50,000,000.

 

(d) The Administrative Agent shall have received a certificate of a Financial
Officer of the Borrower, in detail reasonably satisfactory to the Administrative
Agent, confirming compliance with the condition set forth in paragraph (c) of
this Section 4.02.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

 

(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related audited statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP or other independent registered
public accounting firm of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and the consolidated
Subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that such financial statements and opinion may be furnished, if
included therein, in the form of the Borrower’s Annual Report on Form 10-K and
any related Annual Report delivered to stockholders and filed with the
Securities and Exchange Commission);

 

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth

 

74



--------------------------------------------------------------------------------

in each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and the consolidated Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes (it being understood that such financial statements may be
furnished, if included therein, in the form of the Borrower’s Quarterly Report
on Form 10-Q filed with the Securities and Exchange Commission);

 

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) identifying any Subsidiary formed or acquired during the most
recent fiscal quarter covered by such financial statements, and stating whether
the Collateral and Guarantee Requirement has been satisfied in respect of such
Subsidiary, (iii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.12, 6.13, 6.14 and 6.15, (iv) stating whether any
change in GAAP or in the application thereof has occurred since (A) with respect
to the initial set of financial statements delivered hereunder, the date of the
Borrower’s audited financial statements referred to in Section 3.04, and
(B) thereafter, the date of the Borrower’s previously delivered financial
statements referred to in Section 5.01(a), and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate and (v) setting forth a list of (A) Permitted Store Sales and
Permitted Store Swaps effected during the most recent fiscal quarter covered by
such financial statements, (B) any other asset sold, transferred or otherwise
disposed of by the Borrower and the Subsidiaries during the most recent fiscal
quarter covered by such financial statements for consideration having a value of
$5,000,000 or more, (C) Permitted Acquisitions effected during the most recent
fiscal quarter covered by such financial statements, (D) other individual
Capital Expenditure transactions for $5,000,000 or more effected during the most
recent fiscal quarter covered by such financial statements, specifying the
amounts thereof and (E) non-recurring cash charges of $2,500,000 or more
incurred during the most recent fiscal quarter covered by such financial
statements that were or will be excluded from the calculation of Consolidated
EBITDA pursuant to clause (j) of the definition of Consolidated EBITDA;

 

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

 

75



--------------------------------------------------------------------------------

(e) promptly after the same become publicly available, copies of all periodic
and other reports, and proxy statements filed by, the Borrower or any Subsidiary
with the SEC, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;

 

(f) not later than (x) the 20th Business Day after the end of each month that is
not the end of a fiscal quarter, (y) the 45th day after the end of each month
that is also the end of each of the first three fiscal quarters of each fiscal
year and (z) the 90th day after the end of each month that is also the end of
each fiscal year, beginning with the month during which the Third Amendment
Effective Date occurs, the Borrower will deliver to the Administrative Agent:

 

(i) an unaudited consolidated income statement of the Borrower for such month
and for the elapsed portion of the fiscal quarter including such month, in each
case, broken down by domestic and international operations, together with
(A) comparative consolidated financial information with respect to the elapsed
portion of the corresponding fiscal quarter during the prior fiscal year and
(B) a reconciliation to the forecast with respect to the corresponding periods
contained in the then-current business plan and a detailed explanation of
material variances from such forecast,

 

(ii) an unaudited consolidated balance sheet of the Borrower as of the last day
of such month, together with comparative consolidated financial information with
respect to the last day of the corresponding month of the prior fiscal year, and
an unaudited consolidated statement of cash flows of the Borrower for such month
and the elapsed portion of the fiscal quarter including such month, together
with comparative financial information with respect to the elapsed portion of
the corresponding fiscal quarter during the prior fiscal year, and setting forth
(A) the amount of Capital Expenditures of the Borrower and the Subsidiaries for
such month and (B) the Borrower’s consolidated cash balance as of the last day
of such month, broken down by domestic and international operations and
Available Cash balances and other domestic cash balances, and

 

(iii) forecasted consolidated monthly financial statements of the Borrower for
the ensuing two fiscal years (or, if shorter, forecasted monthly consolidated
financial statements of the Borrower for each fiscal year through and including
the fiscal year during which the Tranche B Maturity Date occurs),

 

in the case of all information delivered pursuant to this clause (f), in such
form and detail as the quarterly financial statements delivered pursuant to
clause (b) of this Section or such other format and detail as is reasonably
acceptable to the Administrative Agent;

 

76



--------------------------------------------------------------------------------

(g) not later than the 20th Business Day of each month, beginning with the month
during which the Third Amendment Effective Date occurs, the Borrower will
deliver to the Administrative Agent a consolidated cash flow forecast for the
Borrower’s domestic operations for the ensuing 13 weeks, together with a
reconciliation to the forecast contained in the then-current business plan and a
detailed explanation of material variances from such forecast, in each case,
broken down by week and otherwise in form and detail reasonably acceptable to
the Administrative Agent;

 

(h) not later than (x) the 45th day after the end of each month that is also the
end of each of the first three fiscal quarters of each fiscal year and (y) the
90th day after the end of each month that is also the end of each fiscal year,
beginning with the month during which the Third Amendment Effective Date occurs,
the Borrower will deliver to the Administrative Agent an unaudited income
statement relating to the Borrower’s and the Subsidiaries’ foreign operations
for the most recent ended fiscal quarter, together with (A) comparative
financial information with respect to the corresponding period during the prior
fiscal year and (B) a reconciliation to the forecast with respect to the
corresponding period contained in the then current business plan and a detailed
explanation of material variances from such forecast;

 

(i) not later than January 31st of each year, beginning on January 31, 2006, the
Borrower will deliver to the Administrative Agent a comprehensive five-year
business plan (or, if shorter, a business plan through and including the fiscal
year during which the Tranche B Maturity Date occurs) for the Borrower and the
Subsidiaries, covering (x) each month during the then current fiscal year,
(y) each fiscal quarter for the following two fiscal years and (z) each fiscal
year thereafter, which business plan will be in form and detail reasonably
satisfactory to the Administrative Agent after consultation with the Borrower;
and

 

(j) promptly following any request therefor, such other information (including
key operational metrics) regarding the operations, business affairs and
financial condition of, the Borrower or any Subsidiary, or compliance with the
terms of any Loan Document, as the Administrative Agent or any Lender may
reasonably request.

 

Reports and other information required to be delivered pursuant to
subsections (a), (b) and (e) of this Section 5.01 shall be deemed to have been
delivered on the date on which the Borrower posts such reports on its website at
www.blockbuster.com or when such reports are posted on the SEC’s website at
www.sec.gov; provided that the Borrower shall deliver to the Administrative
Agent at the time such financial statements are made available the certification
of a Financial Officer, as required by paragraph (b) above, and, in the case of
annual financial statements, the certification required by paragraph (c) above.

 

77



--------------------------------------------------------------------------------

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent, promptly after any Financial Officer or other executive
officer of the Borrower becomes aware thereof, written notice of the following:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting, the Borrower or
any Subsidiary that, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$25,000,000; and

 

(d) any other event or occurrence that results in, or would reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Information Regarding Collateral. (a) The Borrower will furnish to
the Administrative Agent prompt written notice of any change (i) in any Loan
Party’s legal name, (ii) in any Loan Party’s identity, form of organization or
jurisdiction of organization or (iii) in any Loan Party’s Federal Taxpayer
Identification Number or identifying number (if any) assigned by the
jurisdiction of its organization. The Borrower agrees not to effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the Uniform Commercial Code or otherwise that are required in order
for the Administrative Agent to continue at all times following such change to
have a valid, legal and perfected first priority security interest in all the
Collateral.

 

(b) Each year, at the time of delivery of annual financial statements with
respect to the preceding fiscal year pursuant to clause (a) of Section 5.01, the
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer of the Borrower (i) setting forth the information required pursuant to
Sections 1 and 2 of the Perfection Certificate or confirming that there has been
no change in such information since the date of the Perfection Certificate
delivered on the Second Amendment Effective Date or the date of the most recent
certificate delivered pursuant to this Section and (ii) certifying that all
appropriate filings, recordings or registrations, including all refilings,
rerecordings and reregistrations, containing a description of the Collateral
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction identified pursuant to clause (i) above to the
extent necessary to protect and perfect the

 

78



--------------------------------------------------------------------------------

security interests under the Collateral Agreement for a period of not less than
18 months after the date of such certificate (except as noted therein with
respect to any continuation statements to be filed within such period).

 

SECTION 5.04. Existence; Conduct of Business. The Borrower will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and
(except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect) the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.05. Payment of Obligations. The Borrower will, and will cause each of
the Subsidiaries to, pay its Taxes and other material obligations (other than
Indebtedness), before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, and the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(b) the failure to make payment would not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 5.06. Maintenance of Properties. The Borrower will, and will cause each
of the Subsidiaries to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted. In addition, the Borrower will, and will cause each of the
Subsidiaries to, from time to time make or cause to be made all appropriate
repairs, renewals and replacements, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.07. Insurance. The Borrower will, and will cause each of the
Subsidiaries to, maintain, with financially sound and reputable insurance
companies insurance in such amounts (with no greater risk retention) and against
such risks as a prudent company with similar financial resources engaged in the
same or similar businesses operating in the same or similar locations would
maintain. The Borrower will furnish to the Lenders, upon reasonable written
request of the Administrative Agent, information in reasonable detail as to the
insurance so maintained.

 

SECTION 5.08. Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each of the Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of the Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior written notice, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times during normal
business hours and as often as reasonably requested.

 

79



--------------------------------------------------------------------------------

SECTION 5.09. Compliance with Laws. The Borrower will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.10. Use of Proceeds and Letters of Credit. The proceeds of the Term
Loans and the Revolving Loans made on the Effective Date, together with the
proceeds of the Subordinated Debt, will be used only for (a) the payment of
amounts, including principal, interest, costs, fees and expenses, outstanding or
payable under the Existing Credit Agreement, (b) the payment of the Special
Dividend, (c) the payment of fees and expenses payable in connection with the
Transactions, the issuance and sale of the Subordinated Debt, the Special
Dividend and the Split-Off and (d) for general corporate purposes, including
working capital, stock repurchases and acquisitions. The Revolving Loans made
after the Effective Date, Competitive Loans and Swingline Loans will be used
only for general corporate purposes, including working capital purposes, stock
repurchases and acquisitions. Viacom LCs will be issued only as required by the
Split-Off Agreement. Letters of Credit will be issued only to support payment
obligations incurred in the ordinary course of business. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations U and X.

 

SECTION 5.11. Additional Subsidiaries. If any Subsidiary is formed or acquired
after the Effective Date, the Borrower will, within ten Business Days after such
Subsidiary is formed or acquired, notify the Administrative Agent and the
Lenders thereof and within 15 Business Days after such Subsidiary is formed or
acquired cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary (if it is a Subsidiary Loan Party) and with respect
to any Equity Interest in such Subsidiary, if it is a Domestic Subsidiary or a
Significant Foreign Subsidiary, owned by or on behalf of any Loan Party (subject
to the limits on Significant Foreign Subsidiaries set forth in clause (b) of the
definition of “Collateral and Guarantee Requirement” and in the Collateral
Agreement).

 

SECTION 5.12. Further Assurances. (a) The Borrower will, and will cause each
Subsidiary Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
Mortgages and other documents), that may be required under any applicable law,
or that the Administrative Agent may reasonably request, to cause the Collateral
and Guarantee Requirement to be and remain satisfied, all at the expense of the
Loan Parties; provided that the Collateral and Guarantee Requirement need not be
satisfied with respect to (i) real properties owned by the Borrower or any
Subsidiary Loan Party with an individual fair market value (including fixtures
and improvements) that is $500,000 or less, (ii) any real property held by the
Borrower or any Subsidiary Loan Party as a lessee under a lease, (iii) the
Airplane, until 45 days after the Second Amendment Effective Date, (iv) any real
property owned by the Borrower or any Subsidiary Loan Party on the Second
Amendment Effective Date,

 

80



--------------------------------------------------------------------------------

until 75 days after the Second Amendment Effective Date and (v) the Account
Control Agreements in respect of the Deposit and Securities Accounts, until 30
days after the Third Amendment Effective Date. The Borrower also agrees to
provide to the Administrative Agent, from time to time upon request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created under the Security
Documents.

 

(b) If any asset (including any real property or improvements thereto or any
interest therein) that has an individual fair market value of more than $500,000
is owned or acquired by the Borrower or any Subsidiary Loan Party after the
Second Amendment Effective Date or owned by an entity at the time it becomes a
Subsidiary Loan Party (in each case other than assets constituting Collateral
under any Security Document that become subject to the Lien of such Security
Document upon acquisition thereof), the Borrower will, to the extent not already
done so, notify the Administrative Agent and the Lenders thereof, and, if
requested by the Administrative Agent or the Required Lenders, the Borrower will
cause such asset to be subjected to a Lien securing the Obligations and will
take, and cause the Subsidiary Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties; provided that the Collateral
and Guarantee Requirement need not be satisfied with respect to (i) any real
property held by the Borrower or any Subsidiary as a lessee under a lease and
(ii) any other assets with respect to which the Administrative Agent determines
that the cost or impracticability of including such assets as Collateral would
be excessive in relation to the benefits to the Lenders, (iii) the Airplane,
until 45 days after the Second Amendment Effective Date, (iv) any real property
owned by the Borrower or any Subsidiary Loan Party on the Second Amendment
Effective Date, until 75 days after the Second Amendment Effective Date and
(v) the Account Control Agreements in respect of the Deposit and Securities
Accounts, until 30 days after the Third Amendment Effective Date.

 

SECTION 5.13. Cash Management System. The Borrower will, and will cause each of
the Subsidiaries to, continue to administer and conduct their existing cash
management system in the ordinary course and consistently with past practice,
including in connection with the making, processing and crediting of credit card
and other deposits and the collection and transmission of funds in connection
therewith; provided that the foregoing will not preclude the Borrower from
implementing improvements in such cash management systems to achieve faster
collection and transmission of funds so long as such improvements are described
in reasonable detail in a notice furnished by the Borrower to the Administrative
Agent reasonably in advance of any such implementation. Without limiting the
foregoing, the Borrower will, and will cause each of its Domestic Subsidiaries
to, continue to deposit cash and credit card receipts into local depositary
banks substantially in accordance with their existing practice and schedules, to
obtain availability of funds from such depositary banks substantially in
accordance with existing schedules and on existing terms and cause available
funds to be transferred by such depositary banks on such daily or other basis as
currently in effect, or, in each case, on such faster schedules as the Borrower
may achieve pursuant to implementing

 

81



--------------------------------------------------------------------------------

improvements referred to in the immediately preceding sentence. The Borrower
will not, and will not permit the Domestic Subsidiaries to, establish any
concentration account that is not subject to an Account Control Agreement.

 

SECTION 5.14. Use of Proceeds of Certain Equity Interests. The net proceeds
received on or within the 10 days prior to the Third Amendment Effective Date
from the issuance and sale of the Convertible Preferred Stock or shares of the
Borrower’s common stock will be used only for working capital purposes,
including to repay Revolving Loans.

 

SECTION 5.15. Perfection of Deposit and Securities Accounts. As promptly as
practicable, but in any event within 30 days after the Third Amendment Effective
Date, the Borrower will, and will cause the Subsidiaries to, deliver to the
Administrative Agent an Account Control Agreement in respect of each Deposit and
Securities Account set forth in the letter from the Borrower addressed to the
Administrative Agent dated November 4, 2005.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01. Indebtedness; Certain Equity Securities. (a) The Borrower will
not, and will not permit any Subsidiary to, create, incur, assume or permit to
exist any Indebtedness or any Attributable Debt in respect of Sale and Leaseback
Transactions, except:

 

(i) Indebtedness created under the Loan Documents;

 

(ii) the Subordinated Debt;

 

(iii) Indebtedness existing on the date hereof and, in the case of Indebtedness
owed to Persons other than the Borrower or Subsidiaries in a principal amount in
excess of $1,000,000, set forth on Schedule 6.01;

 

(iv) unsecured Indebtedness of the Borrower, the Net Proceeds of which are used
solely to prepay Term Loans and pay associated interest, costs and expenses
within five Business Days of the receipt of the Net Proceeds of such unsecured
Indebtedness;

 

(v) Indebtedness represented by Commercial Paper; provided that such
Indebtedness is permitted pursuant to Section 6.13;

 

82



--------------------------------------------------------------------------------

(vi) Permitted Subordinated Indebtedness; provided that such Indebtedness is
permitted pursuant to Section 6.13;

 

(vii) unsecured Indebtedness of the Borrower or any Subsidiaries in addition to
the Indebtedness permitted above; provided that the aggregate principal amount
of Indebtedness permitted by this clause shall not exceed $50,000,000 at any
time outstanding; and provided further, that such Indebtedness is permitted
pursuant to Section 6.13;

 

(viii) Indebtedness of the Foreign Subsidiaries (other than Indebtedness owed to
the Borrower or Domestic Subsidiaries) in an aggregate principal amount at any
time outstanding not in excess of the greater of (i) $100,000,000 and (ii) an
amount equal to 10% of the total assets of all Foreign Subsidiaries as of the
end of the most recent fiscal quarter in respect of which financial statements
have been delivered pursuant to Section 5.01 (calculated on a combined basis for
such Foreign Subsidiaries in accordance with GAAP);

 

(ix) unsecured Indebtedness of the Borrower to any Subsidiary and of any
Subsidiary to the Borrower or any other Subsidiary; provided that (x) such
Indebtedness owed by any Loan Party is subordinated to the Obligations in
accordance with the provisions of an Affiliate Subordination Agreement
substantially in the form of Exhibit J hereto and (y) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any Subsidiary Loan Party
shall be subject to Section 6.04;

 

(x) Indebtedness and Attributable Debt of the Borrower or any Subsidiary
incurred to finance the acquisition, construction or improvement of any
franchise development rights or capital or other long-term assets, including
Capital Lease Obligations, any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof (or prior to the acquisition of any Subsidiary holding
such assets, provided that such Indebtedness or Attributable Debt was not
incurred in contemplation thereof) and Attributable Debt in connection with Sale
and Leaseback Transactions permitted by Section 6.06, provided that (x) such
Indebtedness or Attributable Debt is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement, and
(y) the amount of such Indebtedness or Attributable Debt does not exceed the
cost of acquiring, constructing or improving such franchise development rights
or assets, and (z) the aggregate principal amount of Indebtedness permitted by
this clause (x) and Attributable Debt in connection with Sale and Leaseback
Transactions permitted by Section 6.06, together with any Refinancing
Indebtedness in respect thereof permitted by clause (xi) below, shall not exceed
$40,000,000 at any time outstanding;

 

83



--------------------------------------------------------------------------------

(xi) Refinancing Indebtedness in respect of the Indebtedness provided by clauses
(iii), (iv) and (x);

 

(xii) Guarantees by the Borrower or other Loan Parties of Indebtedness of
Domestic Subsidiaries or, to the extent permitted by Section 6.04(c), Foreign
Subsidiaries;

 

(xiii) Guarantees by the Borrower of Indebtedness or Attributable Debt of
Franchisees in an aggregate amount at any time outstanding not exceeding
$15,000,000 or such lesser amount as is permitted to be outstanding pursuant to
Section 6.04(c); and

 

(xiv) Indebtedness (other than Long-Term Indebtedness) not in excess of
$10,000,000 at any time outstanding incurred to finance the payment of premiums
on insurance policies.

 

(b) The Borrower will not permit any Domestic Subsidiary or Significant Foreign
Subsidiary to issue any preferred Equity Interests other than to the Borrower or
any Subsidiary Loan Party; provided that any such preferred Equity Interests
issued to the Borrower or any Subsidiary Loan Party shall be pledged pursuant to
the terms of the Collateral Agreement or, in the case of Equity Interests of
Significant Foreign Subsidiaries, a Foreign Pledge Agreement.

 

SECTION 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(i) Liens created under the Loan Documents;

 

(ii) Permitted Encumbrances;

 

(iii) any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that any
such Lien shall secure only Indebtedness or obligations which it secures on the
date hereof or any Refinancing Indebtedness permitted in respect of any such
Indebtedness or any refinancing of any such other obligation not constituting
Indebtedness that does not significantly increase the amount thereof;

 

(iv) Liens on franchise development rights or capital or other long-term assets
acquired, constructed or improved by the Borrower or any Subsidiary after the
date hereof; provided that (A) such security interests secure Indebtedness
permitted by clause (x) of Section 6.01(a) or refinancings thereof permitted by
clause (xi) of Section 6.01(a), (B) such security interests and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such

 

84



--------------------------------------------------------------------------------

construction or improvement, (C) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (D) such security interests shall not apply to any other property or
assets of the Borrower or any Subsidiary;

 

(v) Liens on assets of Subsidiaries acquired after the Effective Date existing
at the time of such acquisition and not incurred in contemplation thereof
securing Indebtedness permitted by Section 6.01(a)(x);

 

(vi) Liens on assets of Foreign Subsidiaries securing Indebtedness permitted by
Section 6.01(a)(viii);

 

(vii) Liens created pursuant to the express terms of the Viacom Agreements as in
effect on the Effective Date, or as subsequently amended or modified to the
extent permitted by Section 6.11, provided, however, that no Lien permitted
under this clause (vii) will extend to any Collateral;

 

(viii) Liens on funds of the Borrower or any Subsidiary held in deposit accounts
with third party providers of payment services securing credit card charge-back
reimbursement and similar obligations of the Borrower or the Subsidiaries;
provided that the amount of funds at any time subject to such Liens does not
exceed $1,000,000; and

 

(ix) Liens on insurance policies and proceeds of insurance policies (including
rebates of premiums) securing Indebtedness incurred pursuant to
Section 6.01(a)(xiv) to finance the payment of premiums on the insurance
policies subject to such Liens.

 

SECTION 6.03. Fundamental Changes. The Borrower will not, and will not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing, (i) (a) any wholly owned
domestic Subsidiary may merge or consolidate with the Borrower in a transaction
in which the Borrower is the surviving entity and (b) the Borrower may merge or
consolidate with any other Person so long as the Borrower is the surviving
entity or the surviving corporation (if the surviving corporation is not the
Borrower) shall be organized under the laws of a state of the United States of
America or the District of Columbia and shall assume all of the Loans and other
obligations of the Borrower under this Agreement pursuant to a written
instrument satisfactory to the Administrative Agent and shall cause to be
delivered such opinions of counsel satisfactory to the Administrative Agent as
the Administrative Agent shall reasonably request relating to such merger and
assumption, (ii) any Person may merge or consolidate with any Subsidiary in a
transaction in which the surviving entity is a Subsidiary and (if any party to
such merger is a Subsidiary Loan Party) is a Subsidiary Loan Party and (iii) any
Subsidiary (other than a Subsidiary Loan Party) may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in

 

85



--------------------------------------------------------------------------------

the best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided, in each case that any such merger or consolidation involving
a Person that is not a wholly owned Subsidiary immediately prior to such merger
shall not be permitted unless also permitted by Section 6.04.

 

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, and will not permit any of the Subsidiaries to, purchase,
hold, acquire, make or permit to exist any Investment, except:

 

(a) Permitted Investments;

 

(b) Investments (other than in Subsidiaries) existing on the date hereof;

 

(c) Investments by the Borrower and the Subsidiaries in Equity Interests in
their Subsidiaries; provided that (i) any such Equity Interests held by a Loan
Party in a Domestic Subsidiary or a Significant Foreign Subsidiary shall be
pledged pursuant to the Collateral Agreement or a Foreign Pledge Agreement
(subject to the limitations applicable to Equity Interests of a Significant
Foreign Subsidiary referred to in the definition of “Collateral and Guarantee
Requirement”) and (ii) the aggregate cumulative amount of Investments by Loan
Parties in, and loans and advances by Loan Parties to, and guarantees by Loan
Parties of Indebtedness or other obligations of, Foreign Subsidiaries (excluding
any such equity Investments existing on the Effective Date and any such loans,
advances or guarantees existing on the Effective Date and set forth on
Schedule 6.01), taken together with the aggregate amount of Guarantees of
Indebtedness or Attributable Debt of Franchisees permitted under
Section 6.01(a)(xiii), shall not exceed $30,000,000 outstanding at any time.

 

(d) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary; provided that (i) such loans
or advances comply with the applicable provisions of Section 6.01(a) and
(ii) the amount of such loans and advances made by Loan Parties to Foreign
Subsidiaries shall be subject to the limitation set forth in clause (c) above;

 

(e) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers, Franchisees
and suppliers, in each case in the ordinary course of business;

 

(f) Permitted Acquisitions; provided that, after giving effect to such Permitted
Acquisition, (i) aggregate Capital Expenditures relating to Permitted
Acquisitions made during the then current fiscal year will not exceed
$25,000,000 and (ii) the Borrower will be in compliance with Section 6.14;

 

(g) Investments consisting of non-cash consideration permitted to be received in
respect of sales or dispositions of assets permitted by Section 6.05;

 

86



--------------------------------------------------------------------------------

(h) Investments consisting of Guarantees of Indebtedness of Franchisees
permitted by Section 6.01(a)(xiii) and subject to the aggregate limitation set
forth in subclause (ii) of the proviso in clause (c) of this Section;

 

(i) guarantees by the Borrower or other Loan Parties of obligations other than
Indebtedness of any Subsidiary Loan Party, in each case in the ordinary course
of business;

 

(j) other Investments in an aggregate cumulative amount not in excess of
$25,000,000 at any time outstanding; and

 

(k) assets received as a result of Permitted Store Swaps.

 

SECTION 6.05. Asset Sales. The Borrower will not, and will not permit any of the
Subsidiaries to, sell, transfer, lease or otherwise dispose of (in one
transaction or a series of transactions) all or any substantial part of the
assets of the Borrower and the Subsidiaries, taken as a whole, or any Equity
Interest owned by it, nor will the Borrower permit any of the Subsidiaries to
issue any additional Equity Interest in such Subsidiary (other than to the
Borrower or a Subsidiary), except:

 

(a) sales of inventory, used or surplus equipment and Permitted Investments in
the ordinary course of business, including sales to Franchisees;

 

(b) sales, transfers and dispositions to the Borrower or a Subsidiary; provided
that any such sales, transfers or dispositions involving a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.09;

 

(c) Permitted Store Sales and Permitted Store Swaps, provided that the sum of
(x) the aggregate non-cash consideration received for all Permitted Store Sales
(other than non-cash consideration permitted by clause (ii) of the proviso at
the end of this Section in transactions involving consideration at least 75% of
which is cash and cash equivalents) plus (y) the aggregate fair market value of
all Stores and related assets transferred by the Borrower and its Subsidiaries
in Permitted Store Swaps (less any consideration in the form of cash and cash
equivalents received in exchange therefor) does not exceed $25,000,000; and

 

(d) sales, transfers and other dispositions of assets (including sales of Equity
Interests) that are not permitted by any other clause of this Section; provided
that the cumulative aggregate fair market value of all assets (including Equity
Interests) sold, transferred or otherwise disposed of in reliance upon this
clause (d) (determined at the time of any such sale or disposition and without
regard to subsequent changes in such value) shall not exceed $100,000,000;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (including sales of Equity Interests) (i) shall (except in the case of
those permitted by clause (b) above) be made for fair value and (ii) shall be
made solely for consideration of which at least 75% thereof is in cash or cash
equivalents (provided that sales of Permitted

 

87



--------------------------------------------------------------------------------

Investments shall be made solely for cash or cash equivalents and Permitted
Store Sales and Permitted Store Swaps may be effected for non-cash consideration
to the extent permitted by clause (c) above).

 

SECTION 6.06. Sale and Leaseback Transactions. The Borrower will not, and will
not permit any of the Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred (a “Sale and Leaseback Transaction”), except for any such sale of
any fixed or capital assets that is made for cash consideration in an amount not
less than the cost of such fixed or capital asset and is consummated within 90
days after the Borrower or such Subsidiary acquires or completes the
construction of such fixed or capital asset; provided that the amount of
Attributable Debt in respect of all such Sale and Leaseback Transactions, when
taken together with all other Indebtedness permitted by Section 6.01(a)(x), does
not at any time exceed $40,000,000.

 

SECTION 6.07. Hedging Agreements. The Borrower will not, and will not permit any
of the Subsidiaries to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities.

 

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) The
Borrower will not, and will not permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except (i) the Borrower may
declare and pay dividends with respect to its capital stock payable solely in
additional shares of its common stock, (ii) Subsidiaries may declare and pay
dividends ratably with respect to their capital stock, (iii) the Borrower may
make Restricted Payments, not exceeding a cumulative aggregate amount of
$15,000,000 pursuant to and in accordance with stock option plans or other
benefit plans for management or employees of the Borrower and the Subsidiaries,
(iv) the Borrower may pay the Special Dividend, (v) the Borrower may declare and
pay regular quarterly dividends with respect to the Convertible Preferred Stock
(payable in cash or shares of Convertible Preferred Stock or common stock of the
Borrower) from time to time; provided that, in the case of any cash dividend, no
Default shall have occurred and be continuing at the time such dividend is
declared or at the time such dividend is paid (after giving effect to the
declaration and making of such dividend), (vi) the Borrower may declare and pay
regular quarterly dividends with respect to its common stock from time to time
in an aggregate amount not to exceed $5,000,000 during any fiscal quarter, if
(A) no Default shall have occurred and be continuing at the time such dividend
is declared or at the time such dividend is made (after giving effect to the
declaration and making of such dividend) and (B) (I) the Required Leverage Ratio
shall be satisfied at the time such dividend is declared and at the time such
dividend is made and (II) the Required Fixed Charge Coverage Ratio shall be
satisfied at the time such dividend is declared and at the time such dividend is
paid; provided that if the Required

 

88



--------------------------------------------------------------------------------

Leverage Ratio and the Required Fixed Charge Coverage Ratio are both satisfied
at the time such dividend is declared but not satisfied at the time such
dividend is made, this clause (B) will not prevent the Borrower from paying such
dividend if the date of payment of such dividend is no more than 30 days after
the date of declaration of such dividend and (vii) the Borrower may acquire
Equity Interests in the Borrower or options with respect thereto in exchange for
Equity Interests in the Borrower or options for Equity Interests in the
Borrower.

 

(b) The Borrower will not, and will not permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:

 

(i) payment of Indebtedness created under the Loan Documents;

 

(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness;

 

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01; and

 

(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
and

 

(v) prepayments of Capital Lease Obligations with respect to real estate
interests in Stores or with respect to equipment for the purpose of enabling the
Borrower or a Subsidiary to acquire such real estate interests or equipment.

 

SECTION 6.09. Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (i) transactions in the ordinary course of business that are at prices
and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (ii) transactions between or among the Borrower and the Subsidiaries
not involving any other Affiliate, (iii) the performance and payment by the
Borrower of its obligations under, and other transactions required pursuant to,
the Viacom Agreements and (iv) Restricted Payments permitted pursuant to
Section 6.08.

 

SECTION 6.10. Restrictive Agreements. The Borrower will not, and will not permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any

 

89



--------------------------------------------------------------------------------

agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document or
Subordinated Debt Document, (ii) the foregoing shall not apply to restrictions
and conditions existing on the date hereof identified on Schedule 6.10 (but
shall apply to any extension or renewal of, or any amendment or modification
expanding the scope of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and
(v) clause (a) of the foregoing shall not apply to customary provisions in
leases restricting the assignment or subletting thereof.

 

SECTION 6.11. Amendment of Material Documents. The Borrower will not, and will
not permit any Subsidiary to, amend, modify or waive any of its rights or
increase its obligations under (a) its certificate of incorporation, by-laws or
other organizational documents (except as specifically contemplated in the S-4)
in a manner materially adverse to the interests of the Lenders, (b) any Viacom
Agreement, if, such amendment, modification, waiver or increase, taken as a
whole, results in, or would reasonably be expected to result in, a material
adverse effect on the ability of the Loan Parties, taken as a whole, to perform
any of their material obligations under any Loan Document, (c) the Subordinated
Debt Documents in a manner materially adverse to the interests of the Lenders or
(d) the terms of the Convertible Preferred Stock in a manner materially adverse
to the interests of the Lenders.

 

SECTION 6.12. Fixed Charge Coverage Ratio. The Borrower will not permit the
Fixed Charge Coverage Ratio for any period of four consecutive fiscal quarters
ending after December 31, 2007 to be less than 1.35 to 1.00.

 

SECTION 6.13. Leverage Ratio. (a) The Borrower will not permit the Leverage
Ratio as of any date during any period set forth below to exceed the ratio set
forth opposite such period:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

From January 1, 2008 through December 30, 2008

   2.75 to 1.00

December 31, 2008 and thereafter

   2.50 to 1.00

 

90



--------------------------------------------------------------------------------

(b) The Borrower will not, and will not permit any Subsidiary to, create, incur
or assume any Indebtedness or any Attributable Debt in respect of Sale and
Leaseback Transactions under Sections 6.01(a)(v), 6.01(a)(vi) or 6.01(a)(vii) on
any day from and after the Third Amendment Effective Date through (and
including) December 31, 2007, unless, after giving effect to the creation,
incurrence or assumption of such Indebtedness or Attributable Debt, the Leverage
Ratio is less than or equal to (a) 3.25 to 1.00, if such date is on or after the
Third Amendment Effective Date but prior to December 31, 2006 and (b) 3.00 to
1.00, if such is on or after December 31, 2006 but prior to January 1, 2008.

 

SECTION 6.14. Capital Expenditures. The Borrower will not permit Capital
Expenditures (a) for the six-months ending December 31, 2005 to exceed
$75,000,000 or (b) for any fiscal year set forth below to exceed the amount set
forth below opposite such fiscal year:

 

Fiscal Year Ending

December 31,

--------------------------------------------------------------------------------

   Maximum Amount


--------------------------------------------------------------------------------

2006

   110,000,000

2007

   120,000,000

2008

   130,000,000

2009

   140,000,000

2010

   150,000,000

 

SECTION 6.15. Consolidated EBITDA. The Borrower will not permit Consolidated
EBITDA (a) for the six-month period ending December 31, 2005 to be less than
$150,000,000 or (b) for any period of four consecutive fiscal quarters ending
during any period set forth below to be less than the amount set forth below
opposite such period:

 

Period

--------------------------------------------------------------------------------

   Minimum Amount


--------------------------------------------------------------------------------

From January 1, 2006 through (and including) December 31, 2006

   $ 210,000,000

From January 1, 2007 through (and including) June 30, 2007

   $ 235,000,000

From July 1, 2007 through (and including) September 30, 2007

   $ 240,000,000

From October 1, 2007 through (and including) December 31, 2007

   $ 250,000,000

 

SECTION 6.16. Deposit and Securities Accounts. From and including the date that
is 30 days after the Third Amendment Effective Date, the Borrower will not

 

91



--------------------------------------------------------------------------------

permit on any day the fair market value on such date of cash and cash
equivalents held in Deposit and Securities Accounts that are subject to Account
Control Agreements to be less than 95% of the fair market value on such date of
Available Cash.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b) the Borrower shall fail to pay any interest on any Loan or any fee payable
under this Agreement, when and as the same shall come due and payable, and such
failure shall continue unremedied for a period of five days, or any Loan Party
shall fail to pay any other amount (other than an amount referred to in clause
(a) of this Article) payable under this Agreement or any other Loan Document,
when and as the same shall become due and payable, and such failure shall
continue unremedied for a period of ten days;

 

(c) any representation or warranty made or deemed made by or on behalf of, the
Borrower or any Subsidiary in or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished in writing pursuant
to or in connection with any Loan Document or any amendment or modification
thereof or waiver thereunder, shall prove to have been incorrect in any material
respect when made or deemed made;

 

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Article VI or in Sections 5.01(i), 5.02, 5.04 (with
respect to the existence of the Borrower), 5.11 (with respect to the Collateral
and Guarantee Requirement being satisfied concerning any new Domestic Subsidiary
or new Significant Foreign Subsidiary being formed or acquired), 5.13, 5.14 or
5.15;

 

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days (or, in the case of Sections 5.01(f), 5.01(g) and 5.01(h),
three Business Days) after written notice thereof from the Administrative Agent
to the Borrower (which notice will be given at the request of any Lender);

 

92



--------------------------------------------------------------------------------

(f) the Borrower or any Material Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to any applicable grace periods provided for in the document
governing such Material Indebtedness;

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

(k) one or more judgments for the payment of money in an aggregate amount (net
of any insurance proceeds the Borrower or any such Material Subsidiary receives
or is reasonably likely to receive within 90 days of such judgment) in excess of
$50,000,000 shall be rendered by a court or other authority having jurisdiction
against the Borrower or any Material Subsidiary or any

 

93



--------------------------------------------------------------------------------

combination thereof and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Material Subsidiary to enforce any such
judgment;

 

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in a Material Adverse Effect;

 

(m) any Guarantee or Lien purported to be created under any Security Document
shall cease to be, or shall be asserted by any Loan Party not to be, a valid
Guarantee or a valid and perfected Lien, with the priority required by the
applicable Security Document, except in the case of a Lien, as a result of the
Administrative Agent’s failure to maintain possession of any stock certificates
delivered to it under the Collateral Agreement; or

 

(n) a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during (but only during) the continuance of such event, the Administrative Agent
shall at the request of the Required Lenders or may with the Required Lenders’
written consent, by notice to the Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; and in case of any event
with respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders and each Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. In addition, to the
extent required under

 

94



--------------------------------------------------------------------------------

the laws of any jurisdiction other than the United States, each of the Lenders
and the Issuing Banks hereby grants to the Administrative Agent any required
powers of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be deemed to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper

 

95



--------------------------------------------------------------------------------

Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of each
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor to the Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the Borrower’s
consent (which consent shall not be unreasonably withheld or delayed), to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

 

96



--------------------------------------------------------------------------------

The banks (or Affiliates thereof) identified in this Agreement as a
“documentation agent” or “syndication agent” shall not have any right, power,
liability, responsibility or duty under this Agreement other than those
applicable to all banks herein.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(a) if to the Borrower, to it at 1201 Elm Street, Suite 2100; Dallas, Texas
75270, Attention of Treasurer (Telecopy No. 214-854-3599) and if such notice is
in respect of a Default or an Event of Default with a copy to the same address,
attention of General Counsel (Telecopy 214-854-3677);

 

(b) if to the Administrative Agent, to JPMorgan Chase Bank, Loan and Agency
Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention of
Ms. Dakisha Allen (Telecopy No. (713) 750-2666), with a copy to JPMorgan Chase
Bank, N.A., 270 Park Avenue, New York, New York 10017, Attention of Mr. Barry
Bergman (Telecopy No. (212) 270-6637);

 

(c) if to any Issuing Bank, to it at the address most recently specified by it
in a notice delivered to the Administrative Agent and the Borrower;

 

(d) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention of
Ms. Dakisha Allen (Telecopy No. (713) 750-2666) with a copy to JPMorgan Chase
Bank, N.A., 270 Park Avenue, New York, New York 10017, Attention of Mr. Barry
Bergman (Telecopy No. (212) 270-6637); and

 

(e) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, an Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall

 

97



--------------------------------------------------------------------------------

any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
applicable Issuing Bank may have had notice or knowledge of such Default at the
time.

 

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the maturity of any Loan, or any scheduled date of payment of the
principal amount of any Term Loan under Section 2.11, or the required date of
reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration or reduction of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.19(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
affected Lender, (v) change any of the provisions of this Section or the
percentage set forth in the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be), (vi) release any Subsidiary Loan Party from its Guarantee under the
Collateral Agreement (except as expressly provided in the Collateral Agreement),
or limit its liability in respect of such Guarantee, without the written consent
of each Lender, (vii) release all or any substantial part of the Collateral from
the Liens of the Security Documents, without the written consent of each Lender,
or (viii) change any provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
Loans of any Class differently than those holding Loans of any other Class,
without the written consent of Lenders holding a majority in interest of the

 

98



--------------------------------------------------------------------------------

outstanding Loans and unused Commitments of each affected Class; provided
further that (a) no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, an Issuing Bank or the Swingline
Lender without the prior written consent of the Administrative Agent, such
Issuing Bank or the Swingline Lender, as the case may be, and (b) any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of one Class of Lenders (but not any other Class
of Lenders) may be effected by an agreement or agreements in writing entered
into by the Borrower and requisite percentage in interest of the affected Class
of Lenders that would be required to consent thereto under this Section if such
Class of Lenders were the only Class of Lenders hereunder at the time.
Notwithstanding the foregoing, any provision of this Agreement may be amended by
an agreement in writing entered into by the Borrower, the Required Lenders and
the Administrative Agent (and, if their rights or obligations are affected
thereby, the Issuing Banks and the Swingline Lender) if (i) by the terms of such
agreement the Commitment of each Lender not consenting to the amendment provided
for therein shall terminate upon the effectiveness of such amendment and (ii) at
the time such amendment becomes effective, each Lender not consenting thereto
receives payment (including pursuant to an assignment to a replacement Lender in
accordance with Section 9.04) in full of the principal of and interest accrued
on each Loan made by it and all other amounts owing to it or accrued for its
account under this Agreement.

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
one counsel, in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by the Issuing Banks in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Banks
or any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Banks or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b) The Borrower shall indemnify the Administrative Agent, the Issuing Banks and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any other agreement or instrument

 

99



--------------------------------------------------------------------------------

contemplated hereby, the performance by the parties to the Loan Documents of
their obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan, Letter of Credit or the
use of the proceeds therefrom (including any refusal by an Issuing Bank to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower or any of the Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of the Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee.

 

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, an Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the applicable Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the applicable Issuing Bank or the
Swingline Lender in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the aggregate
Revolving Exposures, outstanding Term Loans and unused Commitments at the time.

 

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and the Borrower hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan, Letter of Credit or the use of the proceeds thereof.

 

(e) All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.

 

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower

 

100



--------------------------------------------------------------------------------

without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Viacom LC or other Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Issuing Banks and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

 

(A) the Borrower, provided that no consent of the Borrower shall be required for
(1) an assignment of any Term Loan to a Lender, an Affiliate of a Lender, or an
Approved Fund, (2) an assignment of a Revolving Commitment to a Revolving Lender
or (3) if an Event of Default under paragraph (a), (b), (h) or (i) of
Article VII has occurred and is continuing, any such assignment to any other
assignee; and

 

(B) the Administrative Agent and each Principal Issuing Bank, provided that no
consent of the Administrative Agent or any Principal Issuing Bank shall be
required for an assignment of any Term Loan to a Lender, an Affiliate of a
Lender or an Approved Fund.

 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
shall not be less than $3,000,000 in the case of a Revolving Commitment or
$1,000,000 in all other cases, unless each of the Borrower and the
Administrative Agent otherwise consents, provided that no such consent of the
Borrower shall be required if an Event of Default under paragraph (a), (b),
(h) or (i) of Article VII has occurred and is continuing:

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans or apply to rights in respect of
outstanding Competitive Loans;

 

101



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (d) of
this Section, from and after the effective date specified in each Assignment and
Acceptance the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.16,
2.17, 2.18 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

 

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Banks and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

102



--------------------------------------------------------------------------------

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(e) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
paragraph (f) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.16, 2.17 and 2.18 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.19(c) as
though it were a Lender.

 

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.18 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.18 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.18(e) as
though it were a Lender.

 

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

103



--------------------------------------------------------------------------------

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Banks or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.16, 2.17, 2.18 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

 

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees or
expense reimbursements payable to the Administrative Agent or any arranger of
the credit facilities contemplated hereby constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their successors and assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

104



--------------------------------------------------------------------------------

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Banks
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against the Borrower or its properties
in the courts of any jurisdiction.

 

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01, such service to be effective
upon receipt. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

105



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (in
which case such Person thereby required agrees to inform the Borrower prior to
such disclosure), (d) to any other party to this Agreement, (e) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the prior written consent
of the Borrower or (h) to the extent such Information becomes publicly available
other than as a result of a breach of this Section. For the purposes of this
Section, “Information” means all information received from the Borrower relating
to the Borrower or its business, other than any such information that is
publicly available. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as a commercially
prudent Person would accord to its own confidential information.

 

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under

 

106



--------------------------------------------------------------------------------

applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such Loan hereunder, together with
all Charges payable in respect thereof, shall be limited to the Maximum Rate
and, to the extent lawful, the interest and Charges that would have been payable
in respect of such Loan but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

SECTION 9.14. Patriot Act. The Lenders hereby notify the Borrower that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), they may be required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow each Lender to identify the Borrower in accordance with the Patriot Act.
This notice is given in accordance with the requirements of the Patriot Act and
is effective for each Lender.

 

107



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BLOCKBUSTER INC., by  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative and

Collateral Agent,

by  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

108